


Exhibit 10.6

 

 

AMENDED AND RESTATED DECLARATION
OF TRUST

 

by and among

 

U.S. BANK NATIONAL ASSOCIATION,
as Institutional Trustee,

 

FIRST COMMUNITY BANCORP,
as Sponsor,

 

and

 

MATTHEW P. WAGNER, LYNN M. HOPKINS and
JARED M. WOLFF,
as Administrators,

 

Dated as of August 15, 2003

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I INTERPRETATION AND DEFINITIONS

Section 1.1.

Definitions.

 

 

ARTICLE II ORGANIZATION

Section 2.1.

Name.

Section 2.2.

Office.

Section 2.3.

Purpose.

Section 2.4.

Authority.

Section 2.5.

Title to Property of the Trust.

Section 2.6.

Powers and Duties of the Institutional Trustee and the Administrators.

Section 2.7.

Prohibition of Actions by the Trust and the Institutional Trustee.

Section 2.8.

Powers and Duties of the Institutional Trustee.

Section 2.9.

Certain Duties and Responsibilities of the Institutional Trustee and
Administrators.

Section 2.10.

Certain Rights of Institutional Trustee.

Section 2.11.

Execution of Documents.

Section 2.12.

Not Responsible for Recitals or Issuance of Securities.

Section 2.13.

Duration of Trust.

Section 2.14.

Mergers.

 

 

ARTICLE III SPONSOR

Section 3.1.

Sponsor’s Purchase of Common Securities.

Section 3.2.

Responsibilities of the Sponsor.

Section 3.3.

Expenses.

Section 3.4.

Right to Proceed.

 

 

ARTICLE IV INSTITUTIONAL TRUSTEE AND ADMINISTRATORS

Section 4.1.

Institutional Trustee; Eligibility.

Section 4.2.

Administrators.

Section 4.3.

Appointment, Removal and Resignation of Institutional Trustee and
Administrators.

Section 4.4.

Institutional Trustee Vacancies.

Section 4.5.

Effect of Vacancies.

Section 4.6.

Meetings of the Institutional Trustee and the Administrators.

Section 4.7.

Delegation of Power.

Section 4.8.

Conversion, Consolidation or Succession to Business.

 

 

ARTICLE V DISTRIBUTIONS

Section 5.1.

Distributions.

 

 

ARTICLE VI ISSUANCE OF SECURITIES

Section 6.1.

General Provisions Regarding Securities.

Section 6.2.

Paying Agent, Transfer Agent and Registrar.

Section 6.3.

Form and Dating.

Section 6.4.

Mutilated, Destroyed, Lost or Stolen Certificates.

Section 6.5.

Temporary Securities.

Section 6.6.

Cancellation.

 

i

--------------------------------------------------------------------------------


 

Section 6.7.

Rights of Holders; Waivers of Past Defaults.

 

 

ARTICLE VII DISSOLUTION AND TERMINATION OF TRUST

Section 7.1.

Dissolution and Termination of Trust.

 

 

ARTICLE VIII TRANSFER OF INTERESTS

Section 8.1.

General.

Section 8.2.

Transfer Procedures and Restrictions.

Section 8.3.

Deemed Security Holders.

 

 

ARTICLE IX LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, INSTITUTIONAL
TRUSTEE OR OTHERS

Section 9.1.

Liability.

Section 9.2.

Exculpation.

Section 9.3.

Fiduciary Duty.

Section 9.4.

Indemnification.

Section 9.5.

Outside Businesses.

Section 9.6.

Compensation; Fee.

 

 

ARTICLE X ACCOUNTING

Section 10.1.

Fiscal Year.

Section 10.2.

Certain Accounting Matters.

Section 10.3.

Banking.

Section 10.4.

Withholding.

 

 

ARTICLE XI AMENDMENTS AND MEETINGS

Section 11.1.

Amendments.

Section 11.2.

Meetings of the Holders of Securities; Action by Written Consent.

 

 

ARTICLE XII REPRESENTATIONS OF INSTITUTIONAL TRUSTEE

Section 12.1.

Representations and Warranties of Institutional Trustee.

 

 

ARTICLE XIII MISCELLANEOUS

Section 13.1.

Notices.

Section 13.2.

Governing Law.

Section 13.3.

Intention of the Parties.

Section 13.4.

Headings.

Section 13.5.

Successors and Assigns.

Section 13.6.

Partial Enforceability.

Section 13.7.

Counterparts.

 

 

 

 

Annex I

Terms of Securities

Exhibit A-1

Form of Capital Security Certificate

Exhibit A-2

Form of Common Security Certificate

Exhibit B

Specimen of Initial Debenture

Exhibit C

Placement Agreement

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

DECLARATION OF TRUST

 

OF

 

FIRST COMMUNITY/CA STATUTORY TRUST V

 

August 15, 2003

 

AMENDED AND RESTATED DECLARATION OF TRUST (“Declaration”) dated and effective as
of August 15, 2003, by the Institutional Trustee (as defined herein), the
Administrators (as defined herein), the Sponsor (as defined herein) and by the
holders, from time to time, of undivided beneficial interests in the Trust (as
defined herein) to be issued pursuant to this Declaration;

 

WHEREAS, the Institutional Trustee, the Administrators and the Sponsor
established First Community/CA Statutory Trust V (the “Trust”), a statutory
trust under the Statutory Trust Act (as defined herein) pursuant to a
Declaration of Trust dated as of August 11, 2003 (the “Original Declaration”),
and a Certificate of Trust filed with the Secretary of State of the State of
Connecticut on August 11, 2003, for the sole purpose of issuing and selling
certain securities representing undivided beneficial interests in the assets of
the Trust and investing the proceeds thereof in certain debentures of the
Debenture Issuer (as defined herein);

 

WHEREAS, as of the date hereof, no interests in the Trust have been issued; and

 

WHEREAS, the Institutional Trustee, the Administrators and the Sponsor, by this
Declaration, amend and restate each and every term and provision of the Original
Declaration;

 

NOW, THEREFORE, it being the intention of the parties hereto to continue the
Trust as a statutory trust under the Statutory Trust Act and that this
Declaration constitutes the governing instrument of such statutory trust, the
Institutional Trustee declares that all assets contributed to the Trust will be
held in trust for the benefit of the holders, from time to time, of the
securities representing undivided beneficial interests in the assets of the
Trust issued hereunder, subject to the provisions of this Declaration.  The
parties hereto hereby agree as follows:

 

ARTICLE I

 

INTERPRETATION AND DEFINITIONS

 

Section 1.1.                                Definitions.

 

Unless the context otherwise requires:

 

(a)                                  Capitalized terms used in this Declaration
but not defined in the preamble above have the respective meanings assigned to
them in this Section 1.1;

 

(b)                                 a term defined anywhere in this Declaration
has the same meaning throughout;

 

(c)                                  all references to “the Declaration” or
“this Declaration” are to this Declaration as modified, supplemented or amended
from time to time;

 

1

--------------------------------------------------------------------------------


 

(d)                                 all references in this Declaration to
Articles and Sections and Annexes and Exhibits are to Articles and Sections of
and Annexes and Exhibits to this Declaration unless otherwise specified; and

 

(e)                                  a reference to the singular includes the
plural and vice versa.

 

“Additional Interest” has the meaning set forth in the Indenture.

 

“Administrative Action” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Administrators” means each of Matthew P. Wagner, Lynn M. Hopkins and Jared M.
Wolff, solely in such Person’s capacity as Administrator of the Trust created
and continued hereunder and not in such Person’s individual capacity, or such
Administrator’s successor in interest in such capacity, or any successor
appointed as herein provided.

 

“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act or any successor rule thereunder.

 

“Authorized Officer” of a Person means any Person that is authorized to bind
such Person.

 

“Bankruptcy Event” means, with respect to any Person:

 

(a)                                  a court having jurisdiction in the premises
shall enter a decree or order for relief in respect of such Person in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs and such decree or order shall remain unstayed and in effect for a
period of 90 consecutive days; or

 

(b)                                 such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of such Person of any substantial part
of its property, or shall make any general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which banking institutions in New York City or Hartford, Connecticut are
permitted or required by any applicable law or executive order to close.

 

“Capital Securities” has the meaning set forth in paragraph 1(a) of Annex I.

 

“Capital Security Certificate” means a definitive Certificate in fully
registered form representing a Capital Security substantially in the form of
Exhibit A-1.

 

“Capital Treatment Event” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Certificate” means any certificate evidencing Securities.

 

“Closing Date” has the meaning set forth in the Placement Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation.

 

2

--------------------------------------------------------------------------------


 

“Common Securities” has the meaning set forth in paragraph 1(b) of Annex I.

 

“Common Security Certificate” means a definitive Certificate in fully registered
form representing a Common Security substantially in the form of Exhibit A-2.

 

“Company Indemnified Person” means (a) any Administrator; (b) any Affiliate of
any Administrator; (c) any officers, directors, shareholders, members, partners,
employees, representatives or agents of any Administrator; or (d) any officer,
employee or agent of the Trust or its Affiliates.

 

“Corporate Trust Office” means the office of the Institutional Trustee at which
the corporate trust business of the Institutional Trustee shall, at any
particular time, be principally administered, which office at the date of
execution of this Declaration is located at 225 Asylum Street, Goodwin Square,
Hartford, Connecticut 06103.

 

“Coupon Rate” has the meaning set forth in paragraph 2(a) of Annex I.

 

“Covered Person” means:  (a) any Administrator, officer, director, shareholder,
partner, member, representative, employee or agent of (i) the Trust or (ii) any
of the Trust’s Affiliates; and (b) any Holder of Securities.

 

“Creditor” has the meaning set forth in Section 3.3.

 

“Debenture Issuer” means First Community Bancorp, a California corporation, in
its capacity as issuer of the Debentures under the Indenture.

 

“Debenture Trustee” means U.S. Bank National Association, as trustee under the
Indenture until a successor is appointed thereunder, and thereafter means such
successor trustee.

 

“Debentures” means the Floating Rate Junior Subordinated Deferrable Interest
Debentures due 2033 to be issued by the Debenture Issuer under the Indenture.

 

“Defaulted Interest” has the meaning set forth in the Indenture.

 

“Determination Date” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Direct Action” has the meaning set forth in Section 2.8(d).

 

“Distribution” means a distribution payable to Holders of Securities in
accordance with Section 5.1.

 

“Distribution Payment Date” has the meaning set forth in paragraph 2(b) of Annex
I.

 

“Distribution Period” has the meaning set forth in paragraph 2(a) of Annex I.

 

“Distribution Rate” means, for the period beginning on (and including) the date
of original issuance and ending on (but excluding) December 17, 2003, the rate
per annum of 4.23%, and for the period beginning on (and including) December 17,
2003, and thereafter, the Coupon Rate.

 

“Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

3

--------------------------------------------------------------------------------


 

(a)                                  the occurrence of an Indenture Event of
Default; or

 

(b)                                 default by the Trust in the payment of any
Redemption Price or Special Redemption Price of any Security when it becomes due
and payable; or

 

(c)                                  default in the performance, or breach, in
any material respect, of any covenant or warranty of the Institutional Trustee
in this Declaration (other than those specified in clause (a) or (b) above) and
continuation of such default or breach for a period of 60 days after there has
been given, by registered or certified mail to the Institutional Trustee and to
the Sponsor by the Holders of at least 25% in aggregate liquidation amount of
the outstanding Capital Securities, a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder; or

 

(d)                                 the occurrence of a Bankruptcy Event with
respect to the Institutional Trustee if a successor Institutional Trustee has
not been appointed within 90 days thereof.

 

“Extension Period” has the meaning set forth in paragraph 2(b) of Annex I.

 

“Federal Reserve” has the meaning set forth in paragraph 3 of Annex I.

 

“Fiduciary Indemnified Person” shall mean the Institutional Trustee, any
Affiliate of the Institutional Trustee and any officers, directors,
shareholders, members, partners, employees, representatives, custodians,
nominees or agents of the Institutional Trustee.

 

“Fiscal Year” has the meaning set forth in Section 10.1.

 

“Guarantee” means the guarantee agreement to be dated as of the Closing Date, of
the Sponsor in respect of the Capital Securities.

 

“Holder” means a Person in whose name a Certificate representing a Security is
registered, such Person being a beneficial owner within the meaning of the
Statutory Trust Act.

 

“Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.

 

“Indenture” means the Indenture dated as of the Closing Date, between the
Debenture Issuer and the Debenture Trustee, and any indenture supplemental
thereto pursuant to which the Debentures are to be issued, as such Indenture and
any supplemental indenture may be amended, supplemented or otherwise modified
from time to time.

 

“Indenture Event of Default” means an “Event of Default” as defined in the
Indenture.

 

“Institutional Trustee” means the Trustee meeting the eligibility requirements
set forth in Section 4.1.

 

“Interest” means any interest due on the Debentures including any Additional
Interest and Defaulted Interest.

 

“Investment Company” means an investment company as defined in the Investment
Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, or any successor legislation.

 

4

--------------------------------------------------------------------------------


 

“Investment Company Event” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Liquidation” has the meaning set forth in paragraph 3 of Annex I.

 

“Liquidation Distribution” has the meaning set forth in paragraph 3 of Annex I.

 

“Majority in liquidation amount of the Securities” means Holder(s) of
outstanding Securities voting together as a single class or, as the context may
require, Holders of outstanding Capital Securities or Holders of outstanding
Common Securities voting separately as a class, who are the record owners of
more than 50% of the aggregate liquidation amount (including the stated amount
that would be paid on redemption, liquidation or otherwise, plus accrued and
unpaid Distributions to the date upon which the voting percentages are
determined) of all outstanding Securities of the relevant class.

 

“Maturity Date” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Officers’ Certificates” means, with respect to any Person, a certificate signed
by two Authorized Officers of such Person.  Any Officers’ Certificate delivered
with respect to compliance with a condition or covenant providing for it in this
Declaration shall include:

 

(a)                                  a statement that each officer signing the
Certificate has read the covenant or condition and the definitions relating
thereto;

 

(b)                                 a brief statement of the nature and scope of
the examination or investigation undertaken by each officer in rendering the
Certificate;

 

(c)                                  a statement that each such officer has made
such examination or investigation as, in such officer’s opinion, is necessary to
enable such officer to express an informed opinion as to whether or not such
covenant or condition has been complied with; and

 

(d)                                 a statement as to whether, in the opinion of
each such officer, such condition or covenant has been complied with.

 

“OTS” has the meaning set forth in paragraph 3 of Annex I.

 

“Paying Agent” has the meaning specified in Section 6.2.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

 

“Placement Agreement” means the Placement Agreement relating to the offering and
sale of Capital Securities in the form of Exhibit C.

 

“Property Account” has the meaning set forth in Section 2.8(c).

 

“Pro Rata” has the meaning set forth in paragraph 8 of Annex I.

 

“Quorum” means a majority of the Administrators or, if there are only two
Administrators, both of them.

 

“Redemption Date” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Redemption/Distribution Notice” has the meaning set forth in paragraph 4(e) of
Annex I.

 

5

--------------------------------------------------------------------------------


 

“Redemption Price” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Registrar” has the meaning set forth in Section 6.2.

 

“Responsible Officer” means, with respect to the Institutional Trustee, any
officer within the Corporate Trust Office of the Institutional Trustee,
including any vice-president, any assistant vice-president, any assistant
secretary, the treasurer, any assistant treasurer, any trust officer or other
officer of the Corporate Trust Office of the Institutional Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of that officer’s
knowledge of and familiarity with the particular subject.

 

“Restricted Securities Legend” has the meaning set forth in Section 8.2(b).

 

“Rule 3a-5” means Rule 3a-5 under the Investment Company Act.

 

“Rule 3a-7” means Rule 3a-7 under the Investment Company Act.

 

“Securities” means the Common Securities and the Capital Securities.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation.

 

“Special Event” has the meaning set forth in paragraph 4(a) of Annex I.

 

“Special Redemption Date” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Special Redemption Price” has the meaning set forth in paragraph 4(a) of Annex
I.

 

“Sponsor” means First Community Bancorp, a California corporation, or any
successor entity in a merger, consolidation or amalgamation, in its capacity as
sponsor of the Trust.

 

“Statutory Trust Act” means Chapter 615 of Title 34 of the Connecticut General
Statutes, Sections 500, et seq. as may be amended from time to time.

 

“Successor Entity” has the meaning set forth in Section 2.14(b).

 

“Successor Institutional Trustee” has the meaning set forth in Section 4.3(a).

 

“Successor Securities” has the meaning set forth in Section 2.14(b).

 

“Super Majority” has the meaning set forth in paragraph 5(b) of Annex I.

 

“Tax Event” has the meaning set forth in paragraph 4(a) of Annex I.

 

“10% in liquidation amount of the Securities” means Holder(s) of outstanding
Securities voting together as a single class or, as the context may require,
Holders of outstanding Capital Securities or Holders of outstanding Common
Securities voting separately as a class, who are the record owners of 10% or
more of the aggregate liquidation amount (including the stated amount that would
be paid on redemption, liquidation or otherwise, plus accrued and unpaid
Distributions to the date upon which the voting percentages are determined) of
all outstanding Securities of the relevant class.

 

“3-Month LIBOR” has the meaning set forth in paragraph 4(a) of Annex I.

 

6

--------------------------------------------------------------------------------


 

“Transfer Agent” has the meaning set forth in Section 6.2.

 

“Treasury Regulations” means the income tax regulations, including temporary and
proposed regulations, promulgated under the Code by the United States Treasury,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“Trust Property” means (a) the Debentures, (b) any cash on deposit in, or owing
to, the Property Account and (c) all proceeds and rights in respect of the
foregoing and any other property and assets for the time being held or deemed to
be held by the Institutional Trustee pursuant to the trusts of this Declaration.

 

“U.S. Person” means a United States Person as defined in Section 7701(a)(30) of
the Code.

 

ARTICLE II

 

ORGANIZATION

 

Section 2.1.                                Name.  The Trust is named “First
Community/CA Statutory Trust V,” as such name may be modified from time to time
by the Administrators following written notice to the Holders of the
Securities.  The Trust’s activities may be conducted under the name of the Trust
or any other name deemed advisable by the Administrators.

 

Section 2.2.                                Office.  The address of the
principal office of the Trust is c/o U.S. Bank National Association, 225 Asylum
Street, Goodwin Square, Hartford, Connecticut 06103.  On at least 10 Business
Days written notice to the Holders of the Securities, the Administrators may
designate another principal office, which shall be in a state of the United
States or in the District of Columbia.

 

Section 2.3.                                Purpose.  The exclusive purposes and
functions of the Trust are (a) to issue and sell the Securities representing
undivided beneficial interests in the assets of the Trust, (b) to invest the
gross proceeds from such sale to acquire the Debentures, (c) to facilitate
direct investment in the assets of the Trust through issuance of the Common
Securities and the Capital Securities and (d) except as otherwise limited
herein, to engage in only those other activities necessary or incidental
thereto.  The Trust shall not borrow money, issue debt or reinvest proceeds
derived from investments, pledge any of its assets, or otherwise undertake (or
permit to be undertaken) any activity that would cause the Trust not to be
classified for United States federal income tax purposes as a grantor trust.

 

Section 2.4.                                Authority.  Except as specifically
provided in this Declaration, the Institutional Trustee shall have exclusive and
complete authority to carry out the purposes of the Trust.  An action taken by
the Institutional Trustee in accordance with its powers shall constitute the act
of and serve to bind the Trust.  In dealing with the Institutional Trustee
acting on behalf of the Trust, no Person shall be required to inquire into the
authority of the Institutional Trustee to bind the Trust.  Persons dealing with
the Trust are entitled to rely conclusively on the power and authority of the
Institutional Trustee as set forth in this Declaration.  The Administrators
shall have only those ministerial duties set forth herein with respect to
accomplishing the purposes of the Trust and are not intended to be trustees or
fiduciaries with respect to the Trust or the Holders.  The Institutional Trustee
shall have the right, but shall not be obligated except as provided in
Section 2.6, to perform those duties assigned to the Administrators.

 

Section 2.5.                                Title to Property of the Trust. 
Except as provided in Section 2.8 with respect to the Debentures and the
Property Account or as otherwise provided in this Declaration, legal title to
all assets of the Trust shall be vested in the Trust.  The Holders shall not
have legal title to any part of the assets of the Trust, but shall have an
undivided beneficial interest in the assets of the Trust.

 

7

--------------------------------------------------------------------------------


 

Section 2.6.                                Powers and Duties of the
Institutional Trustee and the Administrators.

 

(a)                                  The Institutional Trustee and the
Administrators shall conduct the affairs of the Trust in accordance with the
terms of this Declaration.  Subject to the limitations set forth in paragraph
(b) of this Section, and in accordance with the following provisions (i) and
(ii), the Institutional Trustee and the Administrators shall have the authority
to enter into all transactions and agreements determined by the Institutional
Trustee to be appropriate in exercising the authority, express or implied,
otherwise granted to the Institutional Trustee or the Administrators, as the
case may be, under this Declaration, and to perform all acts in furtherance
thereof, including without limitation, the following:

 

(i)                                     Each Administrator shall have the power
and authority to act on behalf of the Trust with respect to the following
matters:

 

(A)      the issuance and sale of the Securities;

 

(B)        to cause the Trust to enter into, and to execute and deliver on
behalf of the Trust, such agreements as may be necessary or desirable in
connection with the purposes and function of the Trust, including agreements
with the Paying Agent;

 

(C)        ensuring compliance with the Securities Act, applicable state
securities or blue sky laws;

 

(D)       the sending of notices (other than notices of default), and other
information regarding the Securities and the Debentures to the Holders in
accordance with this Declaration;

 

(E)         the consent to the appointment of a Paying Agent, Transfer Agent and
Registrar in accordance with this Declaration, which consent shall not be
unreasonably withheld or delayed;

 

(F)         execution and delivery of the Securities in accordance with this
Declaration;

 

(G)        execution and delivery of closing certificates pursuant to the
Placement Agreement and the application for a taxpayer identification number;

 

(H)       unless otherwise determined by the Holders of a Majority in
liquidation amount of the Securities or as otherwise required by the Statutory
Trust Act, to execute on behalf of the Trust (either acting alone or together
with any or all of the Administrators) any documents that the Administrators
have the power to execute pursuant to this Declaration;

 

(I)            the taking of any action incidental to the foregoing as the
Institutional Trustee may from time to time determine is necessary or advisable
to give effect to the terms of this Declaration for the benefit of the Holders
(without consideration of the effect of any such action on any particular
Holder);

 

(J)           to establish a record date with respect to all actions to be taken
hereunder that require a record date be established, including Distributions,
voting rights, redemptions and exchanges, and to issue relevant notices to the
Holders of Capital Securities and Holders of Common Securities as to such
actions and applicable record dates; and

 

8

--------------------------------------------------------------------------------


 

(K)       to duly prepare and file all applicable tax returns and tax
information reports that are required to be filed with respect to the Trust on
behalf of the Trust.

 

(ii)                                  As among the Institutional Trustee and the
Administrators, the Institutional Trustee shall have the power, duty and
authority to act on behalf of the Trust with respect to the following matters:

 

(A)      the establishment of the Property Account;

 

(B)        the receipt of the Debentures;

 

(C)        the collection of interest, principal and any other payments made in
respect of the Debentures in the Property Account;

 

(D)       the distribution through the Paying Agent of amounts owed to the
Holders in respect of the Securities;

 

(E)         the exercise of all of the rights, powers and privileges of a holder
of the Debentures;

 

(F)         the sending of notices of default and other information regarding
the Securities and the Debentures to the Holders in accordance with this
Declaration;

 

(G)        the distribution of the Trust Property in accordance with the terms
of this Declaration;

 

(H)       to the extent provided in this Declaration, the winding up of the
affairs of and liquidation of the Trust and the preparation, execution and
filing of the certificate of cancellation with the Secretary of State of the
State of Connecticut;

 

(I)            after any Event of Default (provided that such Event of Default
is not by or with respect to the Institutional Trustee) the taking of any action
incidental to the foregoing as the Institutional Trustee may from time to time
determine is necessary or advisable to give effect to the terms of this
Declaration and protect and conserve the Trust Property for the benefit of the
Holders (without consideration of the effect of any such action on any
particular Holder); and

 

(J)           to take all action that may be necessary for the preservation and
the continuation of the Trust’s valid existence, rights, franchises and
privileges as a statutory trust under the laws of the State of Connecticut and
of each other jurisdiction in which such existence is necessary to protect the
limited liability of the Holders of the Capital Securities or to enable the
Trust to effect the purposes for which the Trust was created.

 

(iii)                               The Institutional Trustee shall have the
power and authority to act on behalf of the Trust with respect to any of the
duties, liabilities, powers or the authority of the Administrators set forth in
Section 2.6(a)(i)(D), (E) and (F) herein but shall not have a duty to do any
such act unless specifically requested to do so in writing by the Sponsor, and
shall then be fully protected in acting pursuant to such written request; and in
the event of a conflict between the action of the Administrators and the action
of the Institutional Trustee, the action of the Institutional Trustee shall
prevail.

 

9

--------------------------------------------------------------------------------


 

(b)                                 So long as this Declaration remains in
effect, the Trust (or the Institutional Trustee or Administrators acting on
behalf of the Trust) shall not undertake any business, activities or transaction
except as expressly provided herein or contemplated hereby. In particular,
neither the Institutional Trustee nor the Administrators may cause the Trust to
(i) acquire any investments or engage in any activities not authorized by this
Declaration, (ii) sell, assign, transfer, exchange, mortgage, pledge, set-off or
otherwise dispose of any of the Trust Property or interests therein, including
to Holders, except as expressly provided herein, (iii) take any action that
would reasonably be expected (x) to cause the Trust to fail or cease to qualify
as a “grantor trust” for United States federal income tax purposes or (y) to
require the trust to register as an Investment Company under the Investment
Company Act, (iv) incur any indebtedness for borrowed money or issue any other
debt or (v) take or consent to any action that would result in the placement of
a lien on any of the Trust Property.  The Institutional Trustee shall, at the
sole cost and expense of the Trust, defend all claims and demands of all Persons
at any time claiming any lien on any of the Trust Property adverse to the
interest of the Trust or the Holders in their capacity as Holders.

 

(c)                                  In connection with the issuance and sale of
the Capital Securities, the Sponsor shall have the right and responsibility to
assist the Trust with respect to, or effect on behalf of the Trust, the
following (and any actions taken by the Sponsor in furtherance of the following
prior to the date of this Declaration are hereby ratified and confirmed in all
respects):

 

(i)                                     the taking of any action necessary to
obtain an exemption from the Securities Act;

 

(ii)                                  the determination of the States in which
to take appropriate action to qualify or register for sale all or part of the
Capital Securities and the determination of any and all such acts, other than
actions which must be taken by or on behalf of the Trust, and the advice to the
Administrators of actions they must take on behalf of the Trust, and the
preparation for execution and filing of any documents to be executed and filed
by the Trust or on behalf of the Trust, as the Sponsor deems necessary or
advisable in order to comply with the applicable laws of any such States in
connection with the sale of the Capital Securities;

 

(iii)                               the negotiation of the terms of, and the
execution and delivery of, the Placement Agreement providing for the sale of the
Capital Securities; and

 

(iv)                              the taking of any other actions necessary or
desirable to carry out any of the foregoing activities.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Administrators and the Holders of a Majority in liquidation amount
of the Common Securities are authorized and directed to conduct the affairs of
the Trust and to operate the Trust so that the Trust will not (i) be deemed to
be an Investment Company required to be registered under the Investment Company
Act, and (ii) fail to be classified as a “grantor trust” for United States
federal income tax purposes.  The Administrators and the Holders of a Majority
in liquidation amount of the Common Securities shall not take any action
inconsistent with the treatment of the Debentures as indebtedness of the
Debenture Issuer for United States federal income tax purposes.  In this
connection, the Administrators and the Holders of a Majority in liquidation
amount of the Common Securities are authorized to take any action, not
inconsistent with applicable laws, the Certificate of Trust or this Declaration,
as amended from time to time, that each of the Administrators and the Holders of
a Majority in liquidation amount of the Common Securities determines in their
discretion to be necessary or desirable for such purposes.

 

10

--------------------------------------------------------------------------------


 

(e)                                  All expenses incurred by the Administrators
or the Institutional Trustee pursuant to this Section 2.6 shall be reimbursed by
the Sponsor, and the Institutional Trustee and the Administrators shall have no
obligations with respect to such expenses.

 

(f)                                    The assets of the Trust shall consist of
the Trust Property.

 

(g)                                 Legal title to all Trust Property shall be
vested at all times in the Institutional Trustee (in its capacity as such) and
shall be held and administered by the Institutional Trustee and the
Administrators for the benefit of the Trust in accordance with this Declaration.

 

(h)                                 If the Institutional Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Declaration and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Institutional Trustee or to such
Holder, then and in every such case the Sponsor, the Institutional Trustee and
the Holders shall, subject to any determination in such proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Institutional Trustee and the Holders shall
continue as though no such proceeding had been instituted.

 

Section 2.7.                                Prohibition of Actions by the Trust
and the Institutional Trustee.

 

(a)                                  The Trust shall not, and the Institutional
Trustee shall cause the Trust not to, engage in any activity other than as
required or authorized by this Declaration.  In particular, the Trust shall not
and the Institutional Trustee shall cause the Trust not to:

 

(i)                                     invest any proceeds received by the
Trust from holding the Debentures, but shall distribute all such proceeds to
Holders of the Securities pursuant to the terms of this Declaration and of the
Securities;

 

(ii)                                  acquire any assets other than as expressly
provided herein;

 

(iii)                               possess Trust Property for other than a
Trust purpose;

 

(iv)                              make any loans or incur any indebtedness other
than loans represented by the Debentures;

 

(v)                                 possess any power or otherwise act in such a
way as to vary the Trust assets or the terms of the Securities in any way
whatsoever other than as expressly provided herein;

 

(vi)                              issue any securities or other evidences of
beneficial ownership of, or beneficial interest in, the Trust other than the
Securities;

 

(vii)                           carry on any “trade or business” as that phrase
is used in the Code; or

 

(viii)                        other than as provided in this Declaration
(including Annex I), (A) direct the time, method and place of exercising any
trust or power conferred upon the Debenture Trustee with respect to the
Debentures, (B) waive any past default that is waivable under the Indenture, (C)
exercise any right to rescind or annul any declaration that the principal of all
the Debentures shall be due and payable, or (D) consent to any amendment,
modification or termination of the Indenture or the Debentures where such
consent shall be required unless the Trust shall have received a written opinion
of counsel to the effect that such modification will not cause the Trust to
cease to be classified as a “grantor trust” for United States federal income tax
purposes.

 

11

--------------------------------------------------------------------------------


 

Section 2.8.                                Powers and Duties of the
Institutional Trustee.

 

(a)                                  The legal title to the Debentures shall be
owned by and held of record in the name of the Institutional Trustee in trust
for the benefit of the Trust and the Holders of the Securities.  The right,
title and interest of the Institutional Trustee to the Debentures shall vest
automatically in each Person who may hereafter be appointed as Institutional
Trustee in accordance with Section 4.3.  Such vesting and cessation of title
shall be effective whether or not conveyancing documents with regard to the
Debentures have been executed and delivered.

 

(b)                                 The Institutional Trustee shall not transfer
its right, title and interest in the Debentures to the Administrators.

 

(c)                                  The Institutional Trustee shall:

 

(i)                                     establish and maintain a segregated
non-interest bearing trust account (the “Property Account”) in the name of and
under the exclusive control of the Institutional Trustee, and maintained in the
Institutional Trustee’s trust department, on behalf of the Holders of the
Securities and, upon the receipt of payments of funds made in respect of the
Debentures held by the Institutional Trustee, deposit such funds into the
Property Account and make payments, or cause the Paying Agent to make payments,
to the Holders of the Capital Securities and Holders of the Common Securities
from the Property Account in accordance with Section 5.1.  Funds in the Property
Account shall be held uninvested until disbursed in accordance with this
Declaration;

 

(ii)                                  engage in such ministerial activities as
shall be necessary or appropriate to effect the redemption of the Capital
Securities and the Common Securities to the extent the Debentures are redeemed
or mature; and

 

(iii)                               upon written notice of distribution issued
by the Administrators in accordance with the terms of the Securities, engage in
such ministerial activities as shall be necessary or appropriate to effect the
distribution of the Debentures to Holders of Securities upon the occurrence of
certain circumstances pursuant to the terms of the Securities.

 

(d)                                 The Institutional Trustee may bring or
defend, pay, collect, compromise, arbitrate, resort to legal action with respect
to, or otherwise adjust claims or demands of or against, the Trust which arises
out of or in connection with an Event of Default of which a Responsible Officer
of the Institutional Trustee has actual knowledge or arises out of the
Institutional Trustee’s duties and obligations under this Declaration; provided,
however, that if an Event of Default has occurred and is continuing and such
event is attributable to the failure of the Debenture Issuer to pay interest or
principal on the Debentures on the date such interest or principal is otherwise
payable (or in the case of redemption, on the redemption date), then a Holder of
the Capital Securities may directly institute a proceeding for enforcement of
payment to such Holder of the principal of or interest on the Debentures having
a principal amount equal to the aggregate liquidation amount of the Capital
Securities of such Holder (a “Direct Action”) on or after the respective due
date specified in the Debentures.  In connection with such Direct Action, the
rights of the Holders of the Common Securities will be subrogated to the rights
of such Holder of the Capital Securities to the extent of any payment made by
the Debenture Issuer to such Holder of the Capital Securities in such Direct
Action; provided, however, that no Holder of the Common Securities may exercise
such right of subrogation so long as an Event of Default with respect to the
Capital Securities has occurred and is continuing.

 

(e)                                  The Institutional Trustee shall continue to
serve as a Trustee until either:

 

12

--------------------------------------------------------------------------------


 

(i)                                     the Trust has been completely liquidated
and the proceeds of the liquidation distributed to the Holders of the Securities
pursuant to the terms of the Securities and this Declaration; or

 

(ii)                                  a Successor Institutional Trustee has been
appointed and has accepted that appointment in accordance with Section 4.3.

 

(f)                                    The Institutional Trustee shall have the
legal power to exercise all of the rights, powers and privileges of a Holder of
the Debentures under the Indenture and, if an Event of Default occurs and is
continuing, the Institutional Trustee may, for the benefit of Holders of the
Securities, enforce its rights as holder of the Debentures subject to the rights
of the Holders pursuant to this Declaration (including Annex I) and the terms of
the Securities.

 

The Institutional Trustee must exercise the powers set forth in this Section 2.8
in a manner that is consistent with the purposes and functions of the Trust set
out in Section 2.3, and the Institutional Trustee shall not take any action that
is inconsistent with the purposes and functions of the Trust set out in
Section 2.3.

 

Section 2.9.                                Certain Duties and Responsibilities
of the Institutional Trustee and Administrators.

 

(a)                                  The Institutional Trustee, before the
occurrence of any Event of Default and after the curing or waiving of all such
Events of Default that may have occurred, shall undertake to perform only such
duties as are specifically set forth in this Declaration and no implied
covenants shall be read into this Declaration against the Institutional
Trustee.  In case an Event of Default has occurred (that has not been cured or
waived pursuant to Section 6.7), the Institutional Trustee shall exercise such
of the rights and powers vested in it by this Declaration, and use the same
degree of care and skill in their exercise, as a prudent person would exercise
or use under the circumstances in the conduct of his or her own affairs.

 

(b)                                 The duties and responsibilities of the
Institutional Trustee and the Administrators shall be as provided by this
Declaration.  Notwithstanding the foregoing, no provision of this Declaration
shall require the Institutional Trustee or Administrators to expend or risk
their own funds or otherwise incur any financial liability in the performance of
any of their duties hereunder, or in the exercise of any of their rights or
powers if it shall have reasonable grounds to believe that repayment of such
funds or adequate protection against such risk of liability is not reasonably
assured to it.  Whether or not therein expressly so provided, every provision of
this Declaration relating to the conduct or affecting the liability of or
affording protection to the Institutional Trustee or Administrators shall be
subject to the provisions of this Article.  Nothing in this Declaration shall be
construed to relieve an Administrator or the Institutional Trustee from
liability for its own negligent act, its own negligent failure to act, or its
own willful misconduct.  To the extent that, at law or in equity, the
Institutional Trustee or an Administrator has duties and liabilities relating to
the Trust or to the Holders, the Institutional Trustee or such Administrator
shall not be liable to the Trust or to any Holder for the Institutional
Trustee’s or such Administrator’s good faith reliance on the provisions of this
Declaration.  The provisions of this Declaration, to the extent that they
restrict the duties and liabilities of the Administrators or the Institutional
Trustee otherwise existing at law or in equity, are agreed by the Sponsor and
the Holders to replace such other duties and liabilities of the Administrators
or the Institutional Trustee.

 

(c)                                  All payments made by the Institutional
Trustee or a Paying Agent in respect of the Securities shall be made only from
the revenue and proceeds from the Trust Property and only to the extent that
there shall be sufficient revenue or proceeds from the Trust Property to enable
the Institutional Trustee or a Paying Agent to make payments in accordance with
the terms hereof.  Each Holder, by its acceptance of a Security, agrees that it
will look solely to the revenue and proceeds from the Trust

 

13

--------------------------------------------------------------------------------


 

Property to the extent legally available for distribution to it as herein
provided and that the Institutional Trustee and the Administrators are not
personally liable to it for any amount distributable in respect of any Security
or for any other liability in respect of any Security.  This Section 2.9(c) does
not limit the liability of the Institutional Trustee expressly set forth
elsewhere in this Declaration.

 

(d)                                 The Institutional Trustee shall not be
liable for its own acts or omissions hereunder except as a result of its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

 

(i)                                     the Institutional Trustee shall not be
liable for any error of judgment made in good faith by an Authorized Officer of
the Institutional Trustee, unless it shall be proved that the Institutional
Trustee was negligent in ascertaining the pertinent facts;

 

(ii)                                  the Institutional Trustee shall not be
liable with respect to any action taken or omitted to be taken by it in good
faith in accordance with the direction of the Holders of not less than a
Majority in liquidation amount of the Capital Securities or the Common
Securities, as applicable, relating to the time, method and place of conducting
any proceeding for any remedy available to the Institutional Trustee, or
exercising any trust or power conferred upon the Institutional Trustee under
this Declaration;

 

(iii)                               the Institutional Trustee’s sole duty with
respect to the custody, safekeeping and physical preservation of the Debentures
and the Property Account shall be to deal with such property in a similar manner
as the Institutional Trustee deals with similar property for its fiduciary
accounts generally, subject to the protections and limitations on liability
afforded to the Institutional Trustee under this Declaration;

 

(iv)                              the Institutional Trustee shall not be liable
for any interest on any money received by it except as it may otherwise agree in
writing with the Sponsor; and money held by the Institutional Trustee need not
be segregated from other funds held by it except in relation to the Property
Account maintained by the Institutional Trustee pursuant to Section 2.8(c)(i)
and except to the extent otherwise required by law; and

 

(v)                                 the Institutional Trustee shall not be
responsible for monitoring the compliance by the Administrators or the Sponsor
with their respective duties under this Declaration, nor shall the Institutional
Trustee be liable for any default or misconduct of the Administrators or the
Sponsor.

 

Section 2.10.                         Certain Rights of Institutional Trustee. 
Subject to the provisions of Section 2.9:

 

(a)                                  the Institutional Trustee may conclusively
rely and shall fully be protected in acting or refraining from acting in good
faith upon any resolution, opinion of counsel, certificate, written
representation of a Holder or transferee, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, appraisal, bond, debenture, note, other evidence of indebtedness
or other paper or document believed by it to be genuine and to have been signed,
sent or presented by the proper party or parties;

 

(b)                                 if (i) in performing its duties under this
Declaration, the Institutional Trustee is required to decide between alternative
courses of action, (ii) in construing any of the provisions of this Declaration,
the Institutional Trustee finds the same ambiguous or inconsistent with any
other provisions contained herein, or (iii) the Institutional Trustee is unsure
of the application of any provision of this Declaration, then, except as to any
matter as to which the Holders of Capital Securities are entitled to vote under
the

 

14

--------------------------------------------------------------------------------


 

terms of this Declaration, the Institutional Trustee may deliver a notice to the
Sponsor requesting the Sponsor’s written instructions as to the course of action
to be taken and the Institutional Trustee shall take such action, or refrain
from taking such action, as the Institutional Trustee shall be instructed in
writing, in which event the Institutional Trustee shall have no liability except
for its own negligence or willful misconduct;

 

(c)                                  any direction or act of the Sponsor or the
Administrators contemplated by this Declaration shall be sufficiently evidenced
by an Officers’ Certificate;

 

(d)                                 whenever in the administration of this
Declaration, the Institutional Trustee shall deem it desirable that a matter be
proved or established before undertaking, suffering or omitting any action
hereunder, the Institutional Trustee (unless other evidence is herein
specifically prescribed) may request and conclusively rely upon an Officers’
Certificate as to factual matters which, upon receipt of such request, shall be
promptly delivered by the Sponsor or the Administrators;

 

(e)                                  the Institutional Trustee shall have no
duty to see to any recording, filing or registration of any instrument
(including any financing or continuation statement or any filing under tax or
securities laws) or any rerecording, refiling or reregistration thereof;

 

(f)                                    the Institutional Trustee may consult
with counsel of its selection (which counsel may be counsel to the Sponsor or
any of its Affiliates) and the advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon and in accordance with
such advice; the Institutional Trustee shall have the right at any time to seek
instructions concerning the administration of this Declaration from any court of
competent jurisdiction;

 

(g)                                 the Institutional Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Declaration at the request or direction of any of the Holders pursuant to this
Declaration, unless such Holders shall have offered to the Institutional Trustee
security or indemnity reasonably satisfactory to it against the costs, expenses
and liabilities which might be incurred by it in compliance with such request or
direction; provided, that nothing contained in this Section 2.10(g) shall be
taken to relieve the Institutional Trustee, subject to Section 2.9(b), upon the
occurrence of an Event of Default (that has not been cured or waived pursuant to
Section 6.7), to exercise such of the rights and powers vested in it by this
Declaration, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs;

 

(h)                                 the Institutional Trustee shall not be bound
to make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond, debenture, note or other evidence of indebtedness or
other paper or document, unless requested in writing to do so by one or more
Holders, but the Institutional Trustee may make such further inquiry or
investigation into such facts or matters as it may see fit;

 

(i)                                     the Institutional Trustee may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through its agents or attorneys and the Institutional Trustee
shall not be responsible for any misconduct or negligence on the part of or for
the supervision of, any such agent or attorney appointed with due care by it
hereunder;

 

(j)                                     whenever in the administration of this
Declaration the Institutional Trustee shall deem it desirable to receive
instructions with respect to enforcing any remedy or right or taking any other
action hereunder the Institutional Trustee (i) may request instructions from the
Holders of the Capital Securities which instructions may only be given by the
Holders of the same proportion in liquidation amount of the Capital Securities
as would be entitled to direct the Institutional Trustee under the terms of the
Capital

 

15

--------------------------------------------------------------------------------


 

Securities in respect of such remedy, right or action, (ii) may refrain from
enforcing such remedy or right or taking such other action until such
instructions are received, and (iii) shall be fully protected in acting in
accordance with such instructions;

 

(k)                                  except as otherwise expressly provided in
this Declaration, the Institutional Trustee shall not be under any obligation to
take any action that is discretionary under the provisions of this Declaration;

 

(l)                                     when the Institutional Trustee incurs
expenses or renders services in connection with a Bankruptcy Event, such
expenses (including the fees and expenses of its counsel) and the compensation
for such services are intended to constitute expenses of administration under
any bankruptcy law or law relating to creditors rights generally;

 

(m)                               the Institutional Trustee shall not be charged
with knowledge of an Event of Default unless a Responsible Officer of the
Institutional Trustee obtains actual knowledge of such event or the
Institutional Trustee receives written notice of such event from any Holder, the
Sponsor or the Debenture Trustee;

 

(n)                                 any action taken by the Institutional
Trustee or its agents hereunder shall bind the Trust and the Holders of the
Securities, and the signature of the Institutional Trustee or its agents alone
shall be sufficient and effective to perform any such action and no third party
shall be required to inquire as to the authority of the Institutional Trustee to
so act or as to its compliance with any of the terms and provisions of this
Declaration, both of which shall be conclusively evidenced by the Institutional
Trustee’s or its agent’s taking such action; and

 

(o)                                 no provision of this Declaration shall be
deemed to impose any duty or obligation on the Institutional Trustee to perform
any act or acts or exercise any right, power, duty or obligation conferred or
imposed on it, in any jurisdiction in which it shall be illegal, or in which the
Institutional Trustee shall be unqualified or incompetent in accordance with
applicable law, to perform any such act or acts, or to exercise any such right,
power, duty or obligation.  No permissive power or authority available to the
Institutional Trustee shall be construed to be a duty.

 

Section 2.11.                         Execution of Documents.  Unless otherwise
determined in writing by the Institutional Trustee, and except as otherwise
required by the Statutory Trust Act, the Institutional Trustee, or any one or
more of the Administrators, as the case may be, is authorized to execute on
behalf of the Trust any documents that the Institutional Trustee or the
Administrators, as the case may be, have the power and authority to execute
pursuant to Section 2.6.

 

Section 2.12.                         Not Responsible for Recitals or Issuance
of Securities.  The recitals contained in this Declaration and the Securities
shall be taken as the statements of the Sponsor, and the Institutional Trustee
does not assume any responsibility for their correctness.  The Institutional
Trustee makes no representations as to the value or condition of the property of
the Trust or any part thereof.  The Institutional Trustee makes no
representations as to the validity or sufficiency of this Declaration, the
Debentures or the Securities.

 

Section 2.13.                         Duration of Trust.  The Trust, unless
earlier dissolved pursuant to the provisions of Article VII hereof, shall be in
existence for 35 years from the Closing Date.

 

Section 2.14.                         Mergers.

 

(a)                                  The Trust may not consolidate, amalgamate,
merge with or into, or be replaced by, or convey, transfer or lease its
properties and assets substantially as an entirety to any corporation or other

 

16

--------------------------------------------------------------------------------


 

body, except as described in Section 2.14(b) and (c) and except in connection
with the liquidation of the Trust and the distribution of the Debentures to
Holders of Securities pursuant to Section 7.1(a)(iv) of the Declaration or
Section 4 of Annex I.

 

(b)                                 The Trust may, with the consent of the
Institutional Trustee and without the consent of the Holders of the Capital
Securities, consolidate, amalgamate, merge with or into, or be replaced by a
trust organized as such under the laws of any state; provided that:

 

(i)                                     if the Trust is not the surviving
entity, such successor entity (the “Successor Entity”) either:

 

(A)      expressly assumes all of the obligations of the Trust under the
Securities; or

 

(B)        substitutes for the Securities other securities having substantially
the same terms as the Securities (the “Successor Securities”) so that the
Successor Securities rank the same as the Securities rank with respect to
Distributions and payments upon Liquidation, redemption and otherwise;

 

(ii)                                  the Sponsor expressly appoints a trustee
of the Successor Entity that possesses substantially the same powers and duties
as the Institutional Trustee as the Holder of the Debentures;

 

(iii)                               such merger, consolidation, amalgamation or
replacement does not adversely affect the rights, preferences and privileges of
the Holders of the Securities (including any Successor Securities) in any
material respect;

 

(iv)                              the Institutional Trustee receives written
confirmation from Moody’s Investor Services, Inc. and any other nationally
recognized statistical rating organization that rates securities issued by the
initial purchaser of the Capital Securities that it will not reduce or withdraw
the rating of any such securities because of such merger, conversion,
consolidation, amalgamation or replacement;

 

(v)                                 such Successor Entity has a purpose
substantially identical to that of the Trust;

 

(vi)                              prior to such merger, consolidation,
amalgamation or replacement, the Trust has received an opinion of a nationally
recognized independent counsel to the Trust experienced in such matters to the
effect that:

 

(A)      such merger, consolidation, amalgamation or replacement does not
adversely affect the rights, preferences and privileges of the Holders of the
Securities (including any Successor Securities) in any material respect;

 

(B)        following such merger, consolidation, amalgamation or replacement,
neither the Trust nor the Successor Entity will be required to register as an
Investment Company; and

 

(C)        following such merger, consolidation, amalgamation or replacement,
the Trust (or the Successor Entity) will continue to be classified as a “grantor
trust” for United States federal income tax purposes;

 

(vii)                           the Sponsor guarantees the obligations of such
Successor Entity under the Successor Securities at least to the extent provided
by the Guarantee;

 

17

--------------------------------------------------------------------------------


 

(viii)                        the Sponsor owns 100% of the common securities of
any Successor Entity; and

 

(ix)                                prior to such merger, consolidation,
amalgamation or replacement, the Institutional Trustee shall have received an
Officers’ Certificate of the Administrators and an opinion of counsel, each to
the effect that all conditions precedent under this Section 2.14(b) to such
transaction have been satisfied.

 

(c)                                  Notwithstanding Section 2.14(b), the Trust
shall not, except with the consent of Holders of 100% in aggregate liquidation
amount of the Securities, consolidate, amalgamate, merge with or into, or be
replaced by any other entity or permit any other entity to consolidate,
amalgamate, merge with or into, or replace it if such consolidation,
amalgamation, merger or replacement would cause the Trust or Successor Entity to
be classified as other than a grantor trust for United States federal income tax
purposes.

 

ARTICLE III

 

SPONSOR

 

Section 3.1.                                Sponsor’s Purchase of Common
Securities.  On the Closing Date, the Sponsor will purchase all of the Common
Securities issued by the Trust in an amount at least equal to 3% of the capital
of the Trust, at the same time as the Capital Securities are sold.

 

Section 3.2.                                Responsibilities of the Sponsor.  In
connection with the issue and sale of the Capital Securities, the Sponsor shall
have the exclusive right and responsibility to engage in, or direct the
Administrators to engage in, the following activities:

 

(a)                                  to determine the States in which to take
appropriate action to qualify or register for sale all or part of the Capital
Securities and to do any and all such acts, other than actions which must be
taken by the Trust, and advise the Trust of actions it must take, and prepare
for execution and filing any documents to be executed and filed by the Trust, as
the Sponsor deems necessary or advisable in order to comply with the applicable
laws of any such States; and

 

(b)                                 to negotiate the terms of and/or execute on
behalf of the Trust, the Placement Agreement and other related agreements
providing for the sale of the Capital Securities.

 

Section 3.3.                                Expenses.  In connection with the
offering, sale and issuance of the Debentures to the Trust and in connection
with the sale of the Securities by the Trust, the Sponsor, in its capacity as
Debenture Issuer, shall:

 

(a)                                  pay all reasonable costs and expenses owing
to the Debenture Trustee pursuant to Section 6.6 of the Indenture;

 

(b)                                 be responsible for and shall pay all debts
and obligations (other than with respect to the Securities) and all costs and
expenses of the Trust, the offering, sale and issuance of the Securities
(including fees to the placement agents in connection therewith), the costs and
expenses (including reasonable counsel fees and expenses) of the Institutional
Trustee and the Administrators, the costs and expenses relating to the operation
of the Trust, including, without limitation, costs and expenses of accountants,
attorneys, statistical or bookkeeping services, expenses for printing and
engraving and computing or accounting equipment, Paying Agents, Registrars,
Transfer Agents, duplicating, travel and telephone and other telecommunications
expenses and costs and expenses incurred in connection with the acquisition,
financing, and disposition of Trust assets and the enforcement by the
Institutional Trustee of the rights of the Holders (for purposes of
clarification, this Section 3.3(b) does not contemplate the

 

18

--------------------------------------------------------------------------------


 

payment by the Sponsor of acceptance or annual administration fees owing to the
Institutional Trustee pursuant to the services to be provided by the
Institutional Trustee under this Declaration or the fees and expenses of the
Institutional Trustee’s counsel in connection with the closing of the
transactions contemplated by this Declaration); and

 

(c)                                  pay any and all taxes (other than United
States withholding taxes attributable to the Trust or its assets) and all
liabilities, costs and expenses with respect to such taxes of the Trust.

 

The Sponsor’s obligations under this Section 3.3 shall be for the benefit of,
and shall be enforceable by, any Person to whom such debts, obligations, costs,
expenses and taxes are owed (a “Creditor”) whether or not such Creditor has
received notice hereof.  Any such Creditor may enforce the Sponsor’s obligations
under this Section 3.3 directly against the Sponsor and the Sponsor irrevocably
waives any right or remedy to require that any such Creditor take any action
against the Trust or any other Person before proceeding against the Sponsor. 
The Sponsor agrees to execute such additional agreements as may be necessary or
desirable in order to give full effect to the provisions of this Section 3.3.

 

Section 3.4.                                Right to Proceed.  The Sponsor
acknowledges the rights of Holders to institute a Direct Action as set forth in
Section 2.8(d) hereto.

 

ARTICLE IV

 

INSTITUTIONAL TRUSTEE AND ADMINISTRATORS

 

Section 4.1.                                Institutional Trustee; Eligibility.

 

(a)                                  There shall at all times be one
Institutional Trustee which shall:

 

(i)                                     not be an Affiliate of the Sponsor;

 

(ii)                                  not offer or provide credit or credit
enhancement to the Trust; and

 

(iii)                               be a banking corporation or trust company
organized and doing business under the laws of the United States of America or
any state thereof or the District of Columbia, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least 50 million U.S. dollars ($50,000,000.00), and subject to supervision or
examination by Federal, state, or District of Columbia authority.  If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the supervising or examining authority referred to above,
then for the purposes of this Section 4.1(a)(iii), the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.

 

(b)                                 If at any time the Institutional Trustee
shall cease to be eligible to so act under Section 4.1(a), the Institutional
Trustee shall immediately resign in the manner and with the effect set forth in
Section 4.3(a).

 

(c)                                  If the Institutional Trustee has or shall
acquire any “conflicting interest” within the meaning of Section 310(b) of the
Trust Indenture Act of 1939, as amended, the Institutional Trustee shall either
eliminate such interest or resign, to the extent and in the manner provided by,
and subject to this Declaration.

 

(d)                                 The initial Institutional Trustee shall be
U.S. Bank National Association.

 

19

--------------------------------------------------------------------------------


 

Section 4.2.                                Administrators.  Each Administrator
shall be a U.S. Person, 21 years of age or older and authorized to bind the
Sponsor.  The initial Administrators shall be Matthew P. Wagner, Lynn M. Hopkins
and Jared M. Wolff.  There shall at all times be at least one Administrator. 
Except where a requirement for action by a specific number of Administrators is
expressly set forth in this Declaration and except with respect to any action
the taking of which is the subject of a meeting of the Administrators, any
action required or permitted to be taken by the Administrators may be taken by,
and any power of the Administrators may be exercised by, or with the consent of,
any one such Administrator.

 

Section 4.3.                                Appointment, Removal and Resignation
of Institutional Trustee and Administrators. 

 

(a)                                  Notwithstanding anything to the contrary in
this Declaration, no resignation or removal of the Institutional Trustee and no
appointment of a Successor Institutional Trustee pursuant to this Article shall
become effective until the acceptance of appointment by the Successor
Institutional Trustee in accordance with the applicable requirements of this
Section 4.3.

 

Subject to the immediately preceding paragraph, the Institutional Trustee may
resign at any time by giving written notice thereof to the Holders of the
Securities and by appointing a Successor Institutional Trustee.  Upon the
resignation of the Institutional Trustee, the Institutional Trustee shall
appoint a successor by requesting from at least three Persons meeting the
eligibility requirements, its expenses and charges to serve as the successor
Institutional Trustee on a form provided by the Administrators, and selecting
the Person who agrees to the lowest expense and charges (the “Successor
Institutional Trustee”).  If the instrument of acceptance by the Successor
Institutional Trustee required by this Section 4.3 shall not have been delivered
to the Institutional Trustee within 60 days after the giving of such notice of
resignation or delivery of the instrument of removal, the Institutional Trustee
may petition, at the expense of the Trust, any Federal, state or District of
Columbia court of competent jurisdiction for the appointment of a Successor
Institutional Trustee.  Such court may thereupon, after prescribing such notice,
if any, as it may deem proper, appoint a Successor Institutional Trustee.  The
Institutional Trustee shall have no liability for the selection of such
successor pursuant to this Section 4.3.

 

The Institutional Trustee may be removed by the act of the Holders of a Majority
in liquidation amount of the Capital Securities, delivered to the Institutional
Trustee (in its individual capacity and on behalf of the Trust) if an Event of
Default shall have occurred and be continuing.  If the Institutional Trustee
shall be so removed, the Holders of Capital Securities, by act of the Holders of
a Majority in liquidation amount of the Capital Securities then outstanding
delivered to the Institutional Trustee, shall promptly appoint a Successor
Institutional Trustee, and such Successor Institutional Trustee shall comply
with the applicable requirements of this Section 4.3.  If no Successor
Institutional Trustee shall have been so appointed by the Holders of a Majority
in liquidation amount of the Capital Securities and accepted appointment in the
manner required by this Section 4.3, within 30 days after delivery of an
instrument of removal, any Holder who has been a Holder of the Securities for at
least 6 months may, on behalf of himself and all others similarly situated,
petition any Federal, state or District of Columbia court of competent
jurisdiction for the appointment of the Successor Institutional Trustee.  Such
court may thereupon, after prescribing such notice, if any, as it may deem
proper, appoint a Successor Institutional Trustee.

 

The Institutional Trustee shall give notice of its resignation and removal and
each appointment of a Successor Institutional Trustee to all Holders in the
manner provided in Section 13.1(d) and shall give notice to the Sponsor.  Each
notice shall include the name of the Successor Institutional Trustee and the
address of its Corporate Trust Office.

 

(b)                                 In case of the appointment hereunder of a
Successor Institutional Trustee, the retiring Institutional Trustee and the
Successor Institutional Trustee shall execute and deliver an amendment

 

20

--------------------------------------------------------------------------------


 

hereto wherein the Successor Institutional Trustee shall accept such appointment
and which (i) shall contain such provisions as shall be necessary or desirable
to transfer and confirm to, and to vest in, the Successor Institutional Trustee
all the rights, powers, trusts and duties of the retiring Institutional Trustee
with respect to the Securities and the Trust and (ii) shall add to or change any
of the provisions of this Declaration as shall be necessary to provide for or
facilitate the administration of the Trust by more than one Institutional
Trustee, it being understood that nothing herein or in such amendment shall
constitute such Institutional Trustees co-trustees and upon the execution and
delivery of such amendment the resignation or removal of the retiring
Institutional Trustee shall become effective to the extent provided therein and
each Successor Institutional Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Institutional Trustee; but, on request of the Trust or any
Successor Institutional Trustee such retiring Institutional Trustee shall duly
assign, transfer and deliver to such Successor Institutional Trustee all Trust
Property, all proceeds thereof and money held by such retiring Institutional
Trustee hereunder with respect to the Securities and the Trust.

 

(c)                                  No Institutional Trustee shall be liable
for the acts or omissions to act of any Successor Institutional Trustee.

 

(d)                                 The Holders of the Capital Securities will
have no right to vote to appoint, remove or replace the Administrators, which
voting rights are vested exclusively in the Holder of the Common Securities.

 

Section 4.4.                                Institutional Trustee Vacancies.  If
the Institutional Trustee ceases to hold office for any reason a vacancy shall
occur.  A resolution certifying the existence of such vacancy by the
Institutional Trustee shall be conclusive evidence of the existence of such
vacancy.  The vacancy shall be filled with a trustee appointed in accordance
with Section 4.3.

 

Section 4.5.                                Effect of Vacancies.  The death,
resignation, retirement, removal, bankruptcy, dissolution, liquidation,
incompetence or incapacity to perform the duties of the Institutional Trustee
shall not operate to dissolve, terminate or annul the Trust or terminate this
Declaration.

 

Section 4.6.                                Meetings of the Institutional
Trustee and the Administrators.  Meetings of the Administrators shall be held
from time to time upon the call of an Administrator.  Regular meetings of the
Administrators may be held in person in the United States or by telephone, at a
place (if applicable) and time fixed by resolution of the Administrators. 
Notice of any in-person meetings of the Institutional Trustee with the
Administrators or meetings of the Administrators shall be hand delivered or
otherwise delivered in writing (including by facsimile, with a hard copy by
overnight courier) not less than 48 hours before such meeting.  Notice of any
telephonic meetings of the Institutional Trustee with the Administrators or
meetings of the Administrators or any committee thereof shall be hand delivered
or otherwise delivered in writing (including by facsimile, with a hard copy by
overnight courier) not less than 24 hours before a meeting.  Notices shall
contain a brief statement of the time, place and anticipated purposes of the
meeting.  The presence (whether in person or by telephone) of the Institutional
Trustee or an Administrator, as the case may be, at a meeting shall constitute a
waiver of notice of such meeting except where the Institutional Trustee or an
Administrator, as the case may be, attends a meeting for the express purpose of
objecting to the transaction of any activity on the grounds that the meeting has
not been lawfully called or convened.  Unless provided otherwise in this
Declaration, any action of the Institutional Trustee or the Administrators, as
the case may be, may be taken at a meeting by vote of the Institutional Trustee
or a majority vote of the Administrators present (whether in person or by
telephone) and eligible to vote with respect to such matter, provided that a
Quorum is present, or without a meeting by the unanimous written consent of the
Institutional Trustee or the Administrators.  Meetings of the

 

21

--------------------------------------------------------------------------------


 

Institutional Trustee and the Administrators together shall be held from time to
time upon the call of the Institutional Trustee or an Administrator.

 

Section 4.7.                                Delegation of Power.

 

(a)                                  Any Administrator may, by power of attorney
consistent with applicable law, delegate to any other natural person over the
age of 21 that is a U.S. Person his or her power for the purpose of executing
any documents contemplated in Section 2.6; and

 

(b)                                 the Administrators shall have power to
delegate from time to time to such of their number the doing of such things and
the execution of such instruments either in the name of the Trust or the names
of the Administrators or otherwise as the Administrators may deem expedient, to
the extent such delegation is not prohibited by applicable law or contrary to
the provisions of the Trust, as set forth herein.

 

Section 4.8.                                Conversion, Consolidation or
Succession to Business.  Any Person into which the Institutional Trustee may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which the
Institutional Trustee shall be a party, or any Person succeeding to all or
substantially all the corporate trust business of the Institutional Trustee
shall be the successor of the Institutional Trustee hereunder, provided such
Person shall be otherwise qualified and eligible under this Article, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.

 

ARTICLE V

 

DISTRIBUTIONS

 

Section 5.1.                                Distributions.  Holders shall
receive Distributions in accordance with the applicable terms of the relevant
Holder’s Securities. Distributions shall be made on the Capital Securities and
the Common Securities in accordance with the preferences set forth in their
respective terms.  If and to the extent that the Debenture Issuer makes a
payment of Interest or any principal on the Debentures held by the Institutional
Trustee, the Institutional Trustee shall and is directed, to the extent funds
are available for that purpose, to make a distribution (a “Distribution”) of
such amounts to Holders.

 

ARTICLE VI

 

ISSUANCE OF SECURITIES

 

Section 6.1.                                General Provisions Regarding
Securities.

 

(a)                                  The Administrators shall, on behalf of the
Trust, issue one series of capital securities substantially in the form of
Exhibit A-1 representing undivided beneficial interests in the assets of the
Trust having such terms as are set forth in Annex I and one series of common
securities representing undivided beneficial interests in the assets of the
Trust having such terms as are set forth in Annex I.  The Trust shall issue no
securities or other interests in the assets of the Trust other than the Capital
Securities and the Common Securities.  The Capital Securities rank pari passu
to, and payment thereon shall be made Pro Rata with, the Common Securities
except that, where an Event of Default has occurred and is continuing, the
rights of Holders of the Common Securities to payment in respect of
Distributions and payments upon liquidation, redemption and otherwise are
subordinated to the rights to payment of the Holders of the Capital Securities
as set forth in Annex I.

 

22

--------------------------------------------------------------------------------


 

(b)                                 The Certificates shall be signed on behalf
of the Trust by one or more Administrators. Such signature shall be the
facsimile or manual signature of any Administrator.  In case any Administrator
of the Trust who shall have signed any of the Securities shall cease to be such
Administrator before the Certificates so signed shall be delivered by the Trust,
such Certificates nevertheless may be delivered as though the person who signed
such Certificates had not ceased to be such Administrator, and any Certificate
may be signed on behalf of the Trust by such persons who, at the actual date of
execution of such Security, shall be an Administrator of the Trust, although at
the date of the execution and delivery of the Declaration any such person was
not such an Administrator.  A Capital Security shall not be valid until
authenticated by the facsimile or manual signature of an Authorized Officer of
the Institutional Trustee.  Such signature shall be conclusive evidence that the
Capital Security has been authenticated under this Declaration.  Upon written
order of the Trust signed by one Administrator, the Institutional Trustee shall
authenticate the Capital Securities for original issue.  The Institutional
Trustee may appoint an authenticating agent that is a U.S. Person acceptable to
the Trust to authenticate the Capital Securities.  A Common Security need not be
so authenticated.

 

(c)                                  The consideration received by the Trust for
the issuance of the Securities shall constitute a contribution to the capital of
the Trust and shall not constitute a loan to the Trust.

 

(d)                                 Upon issuance of the Securities as provided
in this Declaration, the Securities so issued shall be deemed to be validly
issued, fully paid and, except as provided in Section 9.1(b) with respect to the
Common Securities, non-assessable.

 

(e)                                  Every Person, by virtue of having become a
Holder in accordance with the terms of this Declaration, shall be deemed to have
expressly assented and agreed to the terms of, and shall be bound by, this
Declaration and the Guarantee.

 

Section 6.2.                                Paying Agent, Transfer Agent and
Registrar.  The Trust shall maintain in Hartford, Connecticut, an office or
agency where the Capital Securities may be presented for payment (“Paying
Agent”), and an office or agency where Securities may be presented for
registration of transfer or exchange (the “Transfer Agent”).  The Trust shall
keep or cause to be kept at such office or agency a register for the purpose of
registering Securities, transfers and exchanges of Securities, such register to
be held by a registrar (the “Registrar”).  The Administrators may appoint the
Paying Agent, the Registrar and the Transfer Agent and may appoint one or more
additional Paying Agents or one or more co-Registrars, or one or more
co-Transfer Agents in such other locations as it shall determine.  The term
“Paying Agent” includes any additional paying agent, the term “Registrar”
includes any additional registrar or co-Registrar and the term “Transfer Agent”
includes any additional transfer agent.  The Administrators may change any
Paying Agent, Transfer Agent or Registrar at any time without prior notice to
any Holder.  The Administrators shall notify the Institutional Trustee of the
name and address of any Paying Agent, Transfer Agent and Registrar not a party
to this Declaration.  The Administrators hereby initially appoint the
Institutional Trustee to act as Paying Agent, Transfer Agent and Registrar for
the Capital Securities and the Common Securities.  The Institutional Trustee or
any of its Affiliates in the United States may act as Paying Agent, Transfer
Agent or Registrar.

 

Section 6.3.                                Form and Dating.  The Capital
Securities and the Institutional Trustee’s certificate of authentication thereon
shall be substantially in the form of Exhibit A-1, and the Common Securities
shall be substantially in the form of Exhibit A-2, each of which is hereby
incorporated in and expressly made a part of this Declaration.  Certificates may
be typed, printed, lithographed or engraved or may be produced in any other
manner as is reasonably acceptable to the Administrators, as conclusively
evidenced by their execution thereof.  The Securities may have letters, numbers,
notations or other marks of identification or designation and such legends or
endorsements required by law, stock exchange rule, agreements to which the Trust
is subject if any, or usage (provided that any such notation, legend or

 

23

--------------------------------------------------------------------------------


 

endorsement is in a form acceptable to the Sponsor).  The Trust at the direction
of the Sponsor shall furnish any such legend not contained in Exhibit A-1 to the
Institutional Trustee in writing.  Each Capital Security shall be dated on or
before the date of its authentication.  The terms and provisions of the
Securities set forth in Annex I and the forms of Securities set forth in
Exhibits A-1 and A-2 are part of the terms of this Declaration and to the extent
applicable, the Institutional Trustee, the Administrators and the Sponsor, by
their execution and delivery of this Declaration, expressly agree to such terms
and provisions and to be bound thereby.  Capital Securities will be issued only
in blocks having a stated liquidation amount of not less than $100,000.00 and
any multiple of $1,000.00 in excess thereof.

 

The Capital Securities are being offered and sold by the Trust pursuant to the
Placement Agreement in definitive, registered form without coupons and with the
Restricted Securities Legend.

 

Section 6.4.                                Mutilated, Destroyed, Lost or Stolen
Certificates.

 

If:

 

(a)                                  any mutilated Certificates should be
surrendered to the Registrar, or if the Registrar shall receive evidence to its
satisfaction of the destruction, loss or theft of any Certificate; and

 

(b)                                 there shall be delivered to the Registrar,
the Administrators and the Institutional Trustee such security or indemnity as
may be required by them to keep each of them harmless;

 

then, in the absence of notice that such Certificate shall have been acquired by
a protected purchaser, an Administrator on behalf of the Trust shall execute
(and in the case of a Capital Security Certificate, the Institutional Trustee
shall authenticate) and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Certificate, a new Certificate of like
denomination.  In connection with the issuance of any new Certificate under this
Section 6.4, the Registrar or the Administrators may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection therewith.  Any duplicate Certificate issued pursuant to this
Section shall constitute conclusive evidence of an ownership interest in the
relevant Securities, as if originally issued, whether or not the lost, stolen or
destroyed Certificate shall be found at any time.

 

Section 6.5.                                Temporary Securities.  Until
definitive Securities are ready for delivery, the Administrators may prepare
and, in the case of the Capital Securities, the Institutional Trustee shall
authenticate, temporary Securities.  Temporary Securities shall be substantially
in the form of definitive Securities but may have variations that the
Administrators consider appropriate for temporary Securities.  Without
unreasonable delay, the Administrators shall prepare and, in the case of the
Capital Securities, the Institutional Trustee shall authenticate, definitive
Securities in exchange for temporary Securities.

 

Section 6.6.                                Cancellation.  The Administrators at
any time may deliver Securities to the Institutional Trustee for cancellation. 
The Registrar shall forward to the Institutional Trustee any Securities
surrendered to it for registration of transfer, redemption or payment.  The
Institutional Trustee shall promptly cancel all Securities surrendered for
registration of transfer, payment, replacement or cancellation and shall dispose
of such canceled Securities as the Administrators direct.  The Administrators
may not issue new Securities to replace Securities that have been paid or that
have been delivered to the Institutional Trustee for cancellation.

 

Section 6.7.                                Rights of Holders; Waivers of Past
Defaults.

 

(a)                                  The legal title to the Trust Property is
vested exclusively in the Institutional Trustee (in its capacity as such) in
accordance with Section 2.5, and the Holders shall not have any right or title
therein other than the undivided beneficial interest in the assets of the Trust
conferred by their Securities

 

24

--------------------------------------------------------------------------------


 

and they shall have no right to call for any partition or division of property,
profits or rights of the Trust except as described below.  The Securities shall
be personal property giving only the rights specifically set forth therein and
in this Declaration.  The Securities shall have no preemptive or similar rights.

 

(b)                                 For so long as any Capital Securities remain
outstanding, if upon an Indenture Event of Default, the Debenture Trustee fails
or the holders of not less than 25% in principal amount of the outstanding
Debentures fail to declare the principal of all of the Debentures to be
immediately due and payable, the Holders of a Majority in liquidation amount of
the Capital Securities then outstanding shall have the right to make such
declaration by a notice in writing to the Institutional Trustee, the Sponsor and
the Debenture Trustee.

 

At any time after a declaration of acceleration with respect to the Debentures
has been made and before a judgment or decree for payment of the money due has
been obtained by the Debenture Trustee as provided in the Indenture, if the
Institutional Trustee, subject to the provisions hereof, fails to annul any such
declaration and waive such default, the Holders of a Majority in liquidation
amount of the Capital Securities, by written notice to the Institutional
Trustee, the Sponsor and the Debenture Trustee, may rescind and annul such
declaration and its consequences if:

 

(i)                                     the Debenture Issuer has paid or
deposited with the Debenture Trustee a sum sufficient to pay

 

(A)      all overdue installments of interest on all of the Debentures,

 

(B)        any accrued Additional Interest on all of the Debentures,

 

(C)        the principal of (and premium, if any, on) any Debentures that have
become due otherwise than by such declaration of acceleration and interest and
Additional Interest thereon at the rate borne by the Debentures, and

 

(D)       all sums paid or advanced by the Debenture Trustee under the Indenture
and the reasonable compensation, expenses, disbursements and advances of the
Debenture Trustee and the Institutional Trustee, their agents and counsel; and

 

(ii)                                  all Events of Default with respect to the
Debentures, other than the non-payment of the principal of the Debentures that
has become due solely by such acceleration, have been cured or waived as
provided in Section 5.7 of the Indenture.

 

The Holders of at least a Majority in liquidation amount of the Capital
Securities may, on behalf of the Holders of all the Capital Securities, waive
any past default under the Indenture or any Indenture Event of Default, except a
default or Indenture Event of Default in the payment of principal or interest on
the Debentures (unless such default or Indenture Event of Default has been cured
and a sum sufficient to pay all matured installments of interest and principal
due otherwise than by acceleration has been deposited with the Debenture
Trustee) or a default under the Indenture or an Indenture Event of Default in
respect of a covenant or provision that under the Indenture cannot be modified
or amended without the consent of the holder of each outstanding Debenture.  No
such rescission shall affect any subsequent default or impair any right
consequent thereon.

 

Upon receipt by the Institutional Trustee of written notice declaring such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Capital Securities, a record date shall be established for determining Holders
of outstanding Capital Securities entitled to join in such notice, which record
date shall be at the close of business on the day the Institutional Trustee
receives such notice.  The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to

 

25

--------------------------------------------------------------------------------


 

join in such notice, whether or not such Holders remain Holders after such
record date; provided, that unless such declaration of acceleration, or
rescission and annulment, as the case may be, shall have become effective by
virtue of the requisite percentage having joined in such notice prior to the day
that is 90 days after such record date, such notice of declaration of
acceleration, or rescission and annulment, as the case may be, shall
automatically and without further action by any Holder be canceled and of no
further effect.  Nothing in this paragraph shall prevent a Holder, or a proxy of
a Holder, from giving, after expiration of such 90-day period, a new written
notice of declaration of acceleration, or rescission and annulment thereof, as
the case may be, that is identical to a written notice that has been canceled
pursuant to the proviso to the preceding sentence, in which event a new record
date shall be established pursuant to the provisions of this Section 6.7.

 

(c)                                  Except as otherwise provided in paragraphs
(a) and (b) of this Section 6.7, the Holders of at least a Majority in
liquidation amount of the Capital Securities may, on behalf of the Holders of
all the Capital Securities, waive any past default or Event of Default and its
consequences.  Upon such waiver, any such default or Event of Default shall
cease to exist, and any default or Event of Default arising therefrom shall be
deemed to have been cured, for every purpose of this Declaration, but no such
waiver shall extend to any subsequent or other default or Event of Default or
impair any right consequent thereon.

 

ARTICLE VII

 

DISSOLUTION AND TERMINATION OF TRUST

 

Section 7.1.                                Dissolution and Termination of
Trust.

 

(a)                                  The Trust shall dissolve on the first to
occur of:

 

(i)                                     unless earlier dissolved, on
September 17, 2038, the expiration of the term of the Trust;

 

(ii)                                  upon a Bankruptcy Event with respect to
the Sponsor, the Trust or the Debenture Issuer;

 

(iii)                               upon the filing of a certificate of
dissolution or its equivalent with respect to the Sponsor (other than in
connection with a merger, consolidation or similar transaction not prohibited by
the Indenture, this Declaration or the Guarantee, as the case may be) or upon
the revocation of the charter of the Sponsor and the expiration of 90 days after
the date of revocation without a reinstatement thereof;

 

(iv)                              upon the distribution of the Debentures to the
Holders of the Securities, upon exercise of the right of the Holder of all of
the outstanding Common Securities to dissolve the Trust as provided in Annex I
hereto;

 

(v)                                 upon the entry of a decree of judicial
dissolution of the Holder of the Common Securities, the Sponsor, the Trust or
the Debenture Issuer;

 

(vi)                              when all of the Securities shall have been
called for redemption and the amounts necessary for redemption thereof shall
have been paid to the Holders in accordance with the terms of the Securities; or

 

(vii)                           before the issuance of any Securities, with the
consent of the Institutional Trustee and the Sponsor.

 

26

--------------------------------------------------------------------------------


 

(b)                                 As soon as is practicable after the
occurrence of an event referred to in Section 7.1(a), and after satisfaction of
liabilities to creditors of the Trust as required by applicable law, including
of the Statutory Trust Act, and subject to the terms set forth in Annex I, the
Institutional Trustee shall terminate the Trust by filing a certificate of
cancellation with the Secretary of State of the State of Connecticut.

 

(c)                                  The provisions of Section 2.9 and
Article IX shall survive the termination of the Trust.

 

ARTICLE VIII

 

TRANSFER OF INTERESTS

 

Section 8.1.                                General.

 

(a)                                  Subject to Section 8.1(c), where Capital
Securities are presented to the Registrar or a co-registrar with a request to
register a transfer or to exchange them for an equal number of Capital
Securities represented by different certificates, the Registrar shall register
the transfer or make the exchange if its requirements for such transactions are
met.  To permit registrations of transfer and exchanges, the Trust shall issue
and the Institutional Trustee shall authenticate Capital Securities at the
Registrar’s request.

 

(b)                                 Upon issuance of the Common Securities, the
Sponsor shall acquire and retain beneficial and record ownership of the Common
Securities and for so long as the Securities remain outstanding, the Sponsor
shall maintain 100% ownership of the Common Securities; provided, however, that
any permitted successor of the Sponsor, in its capacity as Debenture Issuer,
under the Indenture that is a U.S. Person may succeed to the Sponsor’s ownership
of the Common Securities.

 

(c)                                  Capital Securities may only be transferred,
in whole or in part, in accordance with the terms and conditions set forth in
this Declaration and in the terms of the Securities.  To the fullest extent
permitted by applicable law, any transfer or purported transfer of any Security
not made in accordance with this Declaration shall be null and void and will be
deemed to be of no legal effect whatsoever and any such transferee shall be
deemed not to be the holder of such Capital Securities for any purpose,
including but not limited to the receipt of Distributions on such Capital
Securities, and such transferee shall be deemed to have no interest whatsoever
in such Capital Securities.

 

(d)                                 The Registrar shall provide for the
registration of Securities and of transfers of Securities, which will be
effected without charge but only upon payment (with such indemnity as the
Registrar may require) in respect of any tax or other governmental charges that
may be imposed in relation to it.  Upon surrender for registration of transfer
of any Securities, the Registrar shall cause one or more new Securities of the
same tenor to be issued in the name of the designated transferee or
transferees.  Every Security surrendered for registration of transfer shall be
accompanied by a written instrument of transfer in form satisfactory to the
Registrar duly executed by the Holder or such Holder’s attorney duly authorized
in writing.  Each Security surrendered for registration of transfer shall be
canceled by the Institutional Trustee pursuant to Section 6.6.  A transferee of
a Security shall be entitled to the rights and subject to the obligations of a
Holder hereunder upon the receipt by such transferee of a Security.  By
acceptance of a Security, each transferee shall be deemed to have agreed to be
bound by this Declaration.

 

(e)                                  The Trust shall not be required (i) to
issue, register the transfer of, or exchange any Securities during a period
beginning at the opening of business 15 days before the day of any selection of
Securities for redemption and ending at the close of business on the earliest
date on which the relevant notice of redemption is deemed to have been given to
all Holders of the Securities to be redeemed, or (ii) to register the transfer
or exchange of any Security so selected for redemption in whole or in part,
except the unredeemed portion of any Security being redeemed in part.

 

27

--------------------------------------------------------------------------------


 

Section 8.2.                                Transfer Procedures and
Restrictions.

 

(a)                                  The Capital Securities shall bear the
Restricted Securities Legend, which shall not be removed unless there is
delivered to the Trust such satisfactory evidence, which may include an opinion
of counsel satisfactory to the Trustee, as may be reasonably required by the
Trust, that neither the legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of the Securities Act.  Upon provision of such satisfactory evidence, the
Institutional Trustee, at the written direction of the Trust, shall authenticate
and deliver Capital Securities that do not bear the legend.

 

(b)                                 Except as permitted by Section 8.2(a), each
Capital Security shall bear a legend (the “Restricted Securities Legend”) in
substantially the following form and a Capital Security shall not be transferred
except in compliance with such legend, unless otherwise determined by the
Sponsor, upon the advice of counsel expert in securities law, in accordance with
applicable law:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE SPONSOR OR THE TRUST, (B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A IN
ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE TRANSACTION
IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER
THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE
MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE SECURITIES ACT THAT IS
ACQUIRING THIS CAPITAL SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH
AN INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION
OF THE SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE SPONSOR’S AND
THE TRUST’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE DECLARATION OF TRUST, A COPY
OF WHICH MAY BE OBTAINED FROM THE SPONSOR OR THE TRUST.  HEDGING TRANSACTIONS
INVOLVING THIS SECURITY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

28

--------------------------------------------------------------------------------


 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.00 (100 SECURITIES) AND MULTIPLES
OF $1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF SECURITIES IN A BLOCK
HAVING A LIQUIDATION AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER.

 

THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

 

(c)                                  To permit registrations of transfers and
exchanges, the Trust shall execute and the Institutional Trustee shall
authenticate Capital Securities at the Registrar’s request.

 

(d)                                 Registrations of transfers or exchanges will
be effected without charge, but only upon payment (with such indemnity as the
Registrar or the Sponsor may require) in respect of any tax or other
governmental charge that may be imposed in relation to it.

 

(e)                                  All Capital Securities issued upon any
registration of transfer or exchange pursuant to the terms of this Declaration
shall evidence the same security and shall be entitled to the same benefits
under this Declaration as the Capital Securities surrendered upon such
registration of transfer or exchange.

 

Section 8.3.                                Deemed Security Holders.  The Trust,
the Administrators, the Institutional Trustee, the Paying Agent, the Transfer
Agent or the Registrar may treat the Person in whose name any

 

29

--------------------------------------------------------------------------------


 

Certificate shall be registered on the books and records of the Trust as the
sole holder of such Certificate and of the Securities represented by such
Certificate for purposes of receiving Distributions and for all other purposes
whatsoever and, accordingly, shall not be bound to recognize any equitable or
other claim to or interest in such Certificate or in the Securities represented
by such Certificate on the part of any Person, whether or not the Trust, the
Administrators, the Institutional Trustee, the Paying Agent, the Transfer Agent
or the Registrar shall have actual or other notice thereof.

 

ARTICLE IX

 

LIMITATION OF LIABILITY OF
HOLDERS OF SECURITIES, INSTITUTIONAL TRUSTEE OR OTHERS

 

Section 9.1.                                Liability.

 

(a)                                  Except as expressly set forth in this
Declaration, the Guarantee and the terms of the Securities, the Sponsor shall
not be:

 

(i)                                     personally liable for the return of any
portion of the capital contributions (or any return thereon) of the Holders of
the Securities which shall be made solely from assets of the Trust; or

 

(ii)                                  required to pay to the Trust or to any
Holder of the Securities any deficit upon dissolution of the Trust or otherwise.

 

(b)                                 The Holder of the Common Securities shall be
liable for all of the debts and obligations of the Trust (other than with
respect to the Securities) to the extent not satisfied out of the Trust’s
assets.

 

(c)                                  Pursuant to the Statutory Trust Act, the
Holders of the Capital Securities shall be entitled to the same limitation of
personal liability extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Connecticut.

 

Section 9.2.                                Exculpation.

 

(a)                                  No Indemnified Person shall be liable,
responsible or accountable in damages or otherwise to the Trust or any Covered
Person for any loss, damage or claim incurred by reason of any act or omission
performed or omitted by such Indemnified Person in good faith on behalf of the
Trust and in a manner such Indemnified Person reasonably believed to be within
the scope of the authority conferred on such Indemnified Person by this
Declaration or by law, except that an Indemnified Person shall be liable for any
such loss, damage or claim incurred by reason of such Indemnified Person’s
negligence or willful misconduct with respect to such acts or omissions.

 

(b)                                 An Indemnified Person shall be fully
protected in relying in good faith upon the records of the Trust and upon such
information, opinions, reports or statements presented to the Trust by any
Person as to matters the Indemnified Person reasonably believes are within such
other Person’s professional or expert competence and, if selected by such
Indemnified Person, has been selected by such Indemnified Person with reasonable
care by or on behalf of the Trust, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits,
losses, or any other facts pertinent to the existence and amount of assets from
which Distributions to Holders of Securities might properly be paid.

 

30

--------------------------------------------------------------------------------


 

Section 9.3.                                Fiduciary Duty.

 

(a)                                  To the extent that, at law or in equity, an
Indemnified Person has duties (including fiduciary duties) and liabilities
relating thereto to the Trust or to any other Covered Person, an Indemnified
Person acting under this Declaration shall not be liable to the Trust or to any
other Covered Person for its good faith reliance on the provisions of this
Declaration.  The provisions of this Declaration, to the extent that they
restrict the duties and liabilities of an Indemnified Person otherwise existing
at law or in equity, are agreed by the parties hereto to replace such other
duties and liabilities of the Indemnified Person.

 

(b)                                 Whenever in this Declaration an Indemnified
Person is permitted or required to make a decision:

 

(i)                                     in its “discretion” or under a grant of
similar authority, the Indemnified Person shall be entitled to consider such
interests and factors as it desires, including its own interests, and shall have
no duty or obligation to give any consideration to any interest of or factors
affecting the Trust or any other Person; or

 

(ii)                                  in its “good faith” or under another
express standard, the Indemnified Person shall act under such express standard
and shall not be subject to any other or different standard imposed by this
Declaration or by applicable law.

 

Section 9.4.                                Indemnification.

 

(a)                                  The Sponsor shall indemnify, to the full
extent permitted by law, any Indemnified Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the Trust) arising out of or in
connection with the acceptance or administration of this Declaration by reason
of the fact that he is or was an Indemnified Person against expenses (including
reasonable attorneys’ fees and expenses), judgments, fines and amounts paid in
settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the Trust,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe his conduct was unlawful.  The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Indemnified Person did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Trust,
and, with respect to any criminal action or proceeding, had reasonable cause to
believe that his conduct was unlawful.

 

(b)                                 The Sponsor shall indemnify, to the full
extent permitted by law, any Indemnified Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the Trust to procure a judgment in its favor arising
out of or in connection with the acceptance or administration of this
Declaration by reason of the fact that he is or was an Indemnified Person
against expenses (including reasonable attorneys’ fees and expenses) actually
and reasonably incurred by him in connection with the defense or settlement of
such action or suit if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Trust; provided,
however, that no such indemnification shall be made in respect of any claim,
issue or matter as to which such Indemnified Person shall have been adjudged to
be liable to the Trust unless and only to the extent that the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
such person is fairly and reasonably entitled to indemnity for such expenses
which such court shall deem proper.

 

31

--------------------------------------------------------------------------------


 

(c)                                  To the extent that an Indemnified Person
shall be successful on the merits or otherwise (including dismissal of an action
without prejudice or the settlement of an action without admission of liability)
in defense of any action, suit or proceeding referred to in paragraphs (a) and
(b) of this Section 9.4, or in defense of any claim, issue or matter therein, he
shall be indemnified, to the full extent permitted by law, against expenses
(including attorneys’ fees and expenses) actually and reasonably incurred by him
in connection therewith.

 

(d)                                 Any indemnification of an Administrator
under paragraphs (a) and (b) of this Section 9.4 (unless ordered by a court)
shall be made by the Sponsor only as authorized in the specific case upon a
determination that indemnification of the Indemnified Person is proper in the
circumstances because he has met the applicable standard of conduct set forth in
paragraphs (a) and (b).  Such determination shall be made (i) by the
Administrators by a majority vote of a Quorum consisting of such Administrators
who were not parties to such action, suit or proceeding, (ii) if such a Quorum
is not obtainable, or, even if obtainable, if a Quorum of disinterested
Administrators so directs, by independent legal counsel in a written opinion, or
(iii) by the Common Security Holder of the Trust.

 

(e)                                  To the fullest extent permitted by law,
expenses (including reasonable attorneys’ fees and expenses) incurred by an
Indemnified Person in defending a civil, criminal, administrative or
investigative action, suit or proceeding referred to in paragraphs (a) and (b)
of this Section 9.4 shall be paid by the Sponsor in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
or on behalf of such Indemnified Person to repay such amount if it shall
ultimately be determined that he is not entitled to be indemnified by the
Sponsor as authorized in this Section 9.4.  Notwithstanding the foregoing, no
advance shall be made by the Sponsor if a determination is reasonably and
promptly made (i) by the Administrators by a majority vote of a Quorum of
disinterested Administrators, (ii) if such a Quorum is not obtainable, or, even
if obtainable, if a quorum of disinterested Administrators so directs, by
independent legal counsel in a written opinion or (iii) by the Common Security
Holder of the Trust, that, based upon the facts known to the Administrators,
counsel or the Common Security Holder at the time such determination is made,
such Indemnified Person acted in bad faith or in a manner that such Indemnified
Person did not believe to be in the best interests of the Trust, or, with
respect to any criminal proceeding, that such Indemnified Person believed or had
reasonable cause to believe his conduct was unlawful.  In no event shall any
advance be made in instances where the Administrators, independent legal counsel
or the Common Security Holder reasonably determine that such Indemnified Person
deliberately breached his duty to the Trust or its Common or Capital Security
Holders.

 

(f)                                    The Institutional Trustee, at the sole
cost and expense of the Sponsor, retains the right to representation by counsel
of its own choosing in any action, suit or any other proceeding for which it is
indemnified under paragraphs (a) and (b) of this Section 9.4, without affecting
its right to indemnification hereunder or waiving any rights afforded to it
under this Declaration or applicable law.

 

(g)                                 The indemnification and advancement of
expenses provided by, or granted pursuant to, the other paragraphs of this
Section 9.4 shall not be deemed exclusive of any other rights to which those
seeking indemnification and advancement of expenses may be entitled under any
agreement, vote of stockholders or disinterested directors of the Sponsor or
Capital Security Holders of the Trust or otherwise, both as to action in his
official capacity and as to action in another capacity while holding such
office.  All rights to indemnification under this Section 9.4 shall be deemed to
be provided by a contract between the Sponsor and each Indemnified Person who
serves in such capacity at any time while this Section 9.4 is in effect.  Any
repeal or modification of this Section 9.4 shall not affect any rights or
obligations then existing.

 

32

--------------------------------------------------------------------------------


 

(h)                                 The Sponsor or the Trust may purchase and
maintain insurance on behalf of any Person who is or was an Indemnified Person
against any liability asserted against him and incurred by him in any such
capacity, or arising out of his status as such, whether or not the Sponsor would
have the power to indemnify him against such liability under the provisions of
this Section 9.4.

 

(i)                                     For purposes of this Section 9.4,
references to “the Trust” shall include, in addition to the resulting or
surviving entity, any constituent entity (including any constituent of a
constituent) absorbed in a consolidation or merger, so that any Person who is or
was a director, trustee, officer or employee of such constituent entity, or is
or was serving at the request of such constituent entity as a director, trustee,
officer, employee or agent of another entity, shall stand in the same position
under the provisions of this Section 9.4 with respect to the resulting or
surviving entity as he would have with respect to such constituent entity if its
separate existence had continued.

 

(j)                                     The indemnification and advancement of
expenses provided by, or granted pursuant to, this Section 9.4 shall, unless
otherwise provided when authorized or ratified, (i) continue as to a Person who
has ceased to be an Indemnified Person and shall inure to the benefit of the
heirs, executors and administrators of such a Person; and (ii) survive the
termination or expiration of this Declaration or the earlier removal or
resignation of an Indemnified Person.

 

Section 9.5.                                Outside Businesses.  Any Covered
Person, the Sponsor and the Institutional Trustee may engage in or possess an
interest in other business ventures of any nature or description, independently
or with others, similar or dissimilar to the business of the Trust, and the
Trust and the Holders of Securities shall have no rights by virtue of this
Declaration in and to such independent ventures or the income or profits derived
therefrom, and the pursuit of any such venture, even if competitive with the
business of the Trust, shall not be deemed wrongful or improper.  None of any
Covered Person, the Sponsor or the Institutional Trustee shall be obligated to
present any particular investment or other opportunity to the Trust even if such
opportunity is of a character that, if presented to the Trust, could be taken by
the Trust, and any Covered Person, the Sponsor and the Institutional Trustee
shall have the right to take for its own account (individually or as a partner
or fiduciary) or to recommend to others any such particular investment or other
opportunity.  Any Covered Person and the Institutional Trustee may engage or be
interested in any financial or other transaction with the Sponsor or any
Affiliate of the Sponsor, or may act as depositary for, trustee or agent for, or
act on any committee or body of holders of, securities or other obligations of
the Sponsor or its Affiliates.

 

Section 9.6.                                Compensation; Fee.  The Sponsor
agrees:

 

(a)                                  to pay to the Institutional Trustee from
time to time such compensation for all services rendered by it hereunder as the
parties shall agree from time to time (which compensation shall not be limited
by any provision of law in regard to the compensation of a trustee of an express
trust); and

 

(b)                                 except as otherwise expressly provided
herein, to reimburse the Institutional Trustee upon request for all reasonable
expenses, disbursements and advances incurred or made by the Institutional
Trustee in accordance with any provision of this Declaration (including the
reasonable compensation and the expenses and disbursements of their respective
agents and counsel), except any such expense, disbursement or advance as may be
attributable to its negligence, bad faith or willful misconduct.

 

The provisions of this Section 9.6 shall survive the dissolution of the Trust
and the termination of this Declaration and the removal or resignation of the
Institutional Trustee.

 

No Institutional Trustee may claim any lien or charge on any property of the
Trust as a result of any amount due pursuant to this Section 9.6.

 

33

--------------------------------------------------------------------------------


 

ARTICLE X

 

ACCOUNTING

 

Section 10.1.                         Fiscal Year.  The fiscal year (“Fiscal
Year”) of the Trust shall be the calendar year, or such other year as is
required by the Code.

 

Section 10.2.                         Certain Accounting Matters. 

 

(a)                                  At all times during the existence of the
Trust, the Administrators shall keep, or cause to be kept at the principal
office of the Trust in the United States, as defined for purposes of Treasury
Regulations section 301.7701-7, full books of account, records and supporting
documents, which shall reflect in reasonable detail each transaction of the
Trust.  The books of account shall be maintained, at the Sponsor’s expense, in
accordance with generally accepted accounting principles, consistently applied. 
The books of account and the records of the Trust shall be examined by and
reported upon (either separately or as part of the Sponsor’s regularly prepared
consolidated financial report) as of the end of each Fiscal Year of the Trust by
a firm of independent certified public accountants selected by the
Administrators.

 

(b)                                 The Administrators shall cause to be duly
prepared and delivered to each of the Holders of Securities Form 1099 or such
other annual United States federal income tax information statement required by
the Code, containing such information with regard to the Securities held by each
Holder as is required by the Code and the Treasury Regulations.  Notwithstanding
any right under the Code to deliver any such statement at a later date, the
Administrators shall endeavor to deliver all such statements within 30 days
after the end of each Fiscal Year of the Trust.

 

(c)                                  The Administrators, at the Sponsor’s
expense, shall cause to be duly prepared at the principal office of the Sponsor
in the United States, as ‘United States’ is defined in Section 7701(a)(9) of the
Code (or at the principal office of the Trust if the Sponsor has no such
principal office in the United States), and filed an annual United States
federal income tax return on a Form 1041 or such other form required by United
States federal income tax law, and any other annual income tax returns required
to be filed by the Administrators on behalf of the Trust with any state or local
taxing authority.

 

Section 10.3.                         Banking.  The Trust shall maintain in the
United States, as defined for purposes of Treasury Regulations
section 301.7701-7, one or more bank accounts in the name and for the sole
benefit of the Trust; provided, however, that all payments of funds in respect
of the Debentures held by the Institutional Trustee shall be made directly to
the Property Account and no other funds of the Trust shall be deposited in the
Property Account.  The sole signatories for such accounts (including the
Property Account) shall be designated by the Institutional Trustee.

 

Section 10.4.                         Withholding.  The Institutional Trustee or
any Paying Agent and the Administrators shall comply with all withholding
requirements under United States federal, state and local law.  The
Institutional Trustee or any Paying Agent shall request, and each Holder shall
provide to the Institutional Trustee or any Paying Agent, such forms or
certificates as are necessary to establish an exemption from withholding with
respect to the Holder, and any representations and forms as shall reasonably be
requested by the Institutional Trustee or any Paying Agent to assist it in
determining the extent of, and in fulfilling, its withholding obligations.  The
Administrators shall file required forms with applicable jurisdictions and,
unless an exemption from withholding is properly established by a Holder, shall
remit amounts withheld with respect to the Holder to applicable jurisdictions. 
To the extent that the Institutional Trustee or any Paying Agent is required to
withhold and pay over any amounts to any authority with respect to distributions
or allocations to any Holder, the amount withheld shall be deemed to be a
Distribution in the amount of the withholding to the Holder.  In the event of
any claimed

 

34

--------------------------------------------------------------------------------


 

overwithholding, Holders shall be limited to an action against the applicable
jurisdiction.  If the amount required to be withheld was not withheld from
actual Distributions made, the Institutional Trustee or any Paying Agent may
reduce subsequent Distributions by the amount of such withholding.

 

ARTICLE XI

 

AMENDMENTS AND MEETINGS

 

Section 11.1.                         Amendments.

 

(a)                                  Except as otherwise provided in this
Declaration or by any applicable terms of the Securities, this Declaration may
only be amended by a written instrument approved and executed by the
Institutional Trustee.

 

(b)                                 Notwithstanding any other provision of this
Article XI, an amendment may be made, and any such purported amendment shall be
valid and effective only if:

 

(i)                                     the Institutional Trustee shall have
first received

 

(A)      an Officers’ Certificate from each of the Trust and the Sponsor that
such amendment is permitted by, and conforms to, the terms of this Declaration
(including the terms of the Securities); and

 

(B)        an opinion of counsel (who may be counsel to the Sponsor or the
Trust) that such amendment is permitted by, and conforms to, the terms of this
Declaration (including the terms of the Securities); and

 

(ii)                                  the result of such amendment would not be
to

 

(A)      cause the Trust to cease to be classified for purposes of United States
federal income taxation as a grantor trust; or

 

(B)        cause the Trust to be deemed to be an Investment Company required to
be registered under the Investment Company Act.

 

(c)                                  Except as provided in Section 11.1(d), (e)
or (h), no amendment shall be made, and any such purported amendment shall be
void and ineffective, unless the Holders of a Majority in liquidation amount of
the Capital Securities shall have consented to such amendment.

 

(d)                                 In addition to and notwithstanding any other
provision in this Declaration, without the consent of each affected Holder, this
Declaration may not be amended to (i) change the amount or timing of any
Distribution on the Securities or otherwise adversely affect the amount of any
Distribution required to be made in respect of the Securities as of a specified
date or change any conversion or exchange provisions or (ii) restrict the right
of a Holder to institute suit for the enforcement of any such payment on or
after such date.

 

(e)                                  Sections 9.1(b) and 9.1(c) and this
Section 11.1 shall not be amended without the consent of all of the Holders of
the Securities.

 

(f)                                    Article III shall not be amended without
the consent of the Holders of a Majority in liquidation amount of the Common
Securities.

 

35

--------------------------------------------------------------------------------


 

(g)                                 The rights of the Holders of the Capital
Securities under Article IV to appoint and remove the Institutional Trustee
shall not be amended without the consent of the Holders of a Majority in
liquidation amount of the Capital Securities.

 

(h)                                 This Declaration may be amended by the
Institutional Trustee and the Holders of a Majority in liquidation amount of the
Common Securities without the consent of the Holders of the Capital Securities
to:

 

(i)                                     cure any ambiguity;

 

(ii)                                  correct or supplement any provision in
this Declaration that may be defective or inconsistent with any other provision
of this Declaration;

 

(iii)                               add to the covenants, restrictions or
obligations of the Sponsor; or

 

(iv)                              modify, eliminate or add to any provision of
this Declaration to such extent as may be necessary to ensure that the Trust
will be classified for United States federal income tax purposes at all times as
a grantor trust and will not be required to register as an Investment Company
(including without limitation to conform to any change in Rule 3a-5, Rule 3a-7
or any other applicable rule under the Investment Company Act or written change
in interpretation or application thereof by any legislative body, court,
government agency or regulatory authority) which amendment does not have a
material adverse effect on the rights, preferences or privileges of the Holders
of Securities;

 

provided, however, that no such modification, elimination or addition referred
to in clauses (i), (ii), (iii) or (iv) shall adversely affect in any material
respect the powers, preferences or special rights of Holders of Capital
Securities.

 

Section 11.2.                         Meetings of the Holders of Securities;
Action by Written Consent.

 

(a)                                  Meetings of the Holders of any class of
Securities may be called at any time by the Administrators (or as provided in
the terms of the Securities) to consider and act on any matter on which Holders
of such class of Securities are entitled to act under the terms of this
Declaration or the terms of the Securities.  The Administrators shall call a
meeting of the Holders of such class if directed to do so by the Holders of at
least 10% in liquidation amount of such class of Securities.  Such direction
shall be given by delivering to the Administrators one or more calls in a
writing stating that the signing Holders of the Securities wish to call a
meeting and indicating the general or specific purpose for which the meeting is
to be called.  Any Holders of the Securities calling a meeting shall specify in
writing the Certificates held by the Holders of the Securities exercising the
right to call a meeting and only those Securities represented by such
Certificates shall be counted for purposes of determining whether the required
percentage set forth in the second sentence of this paragraph has been met.

 

(b)                                 Except to the extent otherwise provided in
the terms of the Securities, the following provisions shall apply to meetings of
Holders of the Securities:

 

(i)                                     notice of any such meeting shall be
given to all the Holders of the Securities having a right to vote thereat at
least 7 days and not more than 60 days before the date of such meeting. 
Whenever a vote, consent or approval of the Holders of the Securities is
permitted or required under this Declaration, such vote, consent or approval may
be given at a meeting of the Holders of the Securities.  Any action that may be
taken at a meeting of the Holders of the Securities may be taken without a
meeting if a consent in writing setting forth the action so taken is signed by
the Holders of the Securities owning not less than the minimum amount of
Securities

 

36

--------------------------------------------------------------------------------


 

in liquidation amount that would be necessary to authorize or take such action
at a meeting at which all Holders of the Securities having a right to vote
thereon were present and voting.  Prompt notice of the taking of action without
a meeting shall be given to the Holders of the Securities entitled to vote who
have not consented in writing.  The Administrators may specify that any written
ballot submitted to the Holders of the Securities for the purpose of taking any
action without a meeting shall be returned to the Trust within the time
specified by the Administrators;

 

(ii)                                  each Holder of a Security may authorize
any Person to act for it by proxy on all matters in which a Holder of Securities
is entitled to participate, including waiving notice of any meeting, or voting
or participating at a meeting. No proxy shall be valid after the expiration of
11 months from the date thereof unless otherwise provided in the proxy.  Every
proxy shall be revocable at the pleasure of the Holder of the Securities
executing it.  Except as otherwise provided herein, all matters relating to the
giving, voting or validity of proxies shall be governed by the General
Corporation Law of the State of Connecticut relating to proxies, and judicial
interpretations thereunder, as if the Trust were a Connecticut corporation and
the Holders of the Securities were stockholders of a Connecticut corporation;
each meeting of the Holders of the Securities shall be conducted by the
Administrators or by such other Person that the Administrators may designate;
and

 

(iii)                               unless the Statutory Trust Act, this
Declaration, or the terms of the Securities otherwise provides, the
Administrators, in their sole discretion, shall establish all other provisions
relating to meetings of Holders of Securities, including notice of the time,
place or purpose of any meeting at which any matter is to be voted on by any
Holders of the Securities, waiver of any such notice, action by consent without
a meeting, the establishment of a record date, quorum requirements, voting in
person or by proxy or any other matter with respect to the exercise of any such
right to vote; provided, however, that each meeting shall be conducted in the
United States (as that term is defined in Treasury Regulations
section 301.7701-7).

 

ARTICLE XII

 

REPRESENTATIONS OF INSTITUTIONAL TRUSTEE

 

Section 12.1.                         Representations and Warranties of
Institutional Trustee.  The initial Institutional Trustee represents and
warrants to the Trust and to the Sponsor at the date of this Declaration, and
each Successor Institutional Trustee represents and warrants to the Trust and
the Sponsor at the time of the Successor Institutional Trustee’s acceptance of
its appointment as Institutional Trustee, that:

 

(a)                                  the Institutional Trustee is a national
banking association with trust powers, duly organized and validly existing under
the laws of the United States of America with trust power and authority to
execute and deliver, and to carry out and perform its obligations under the
terms of, this Declaration;

 

(b)                                 the execution, delivery and performance by
the Institutional Trustee of this Declaration has been duly authorized by all
necessary corporate action on the part of the Institutional Trustee.  This
Declaration has been duly executed and delivered by the Institutional Trustee,
and it constitutes a legal, valid and binding obligation of the Institutional
Trustee, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, reorganization, moratorium, insolvency, and other similar
laws affecting creditors’ rights generally and to general principles of equity
(regardless of whether considered in a proceeding in equity or at law);

 

37

--------------------------------------------------------------------------------


 

(c)                                  the execution, delivery and performance of
this Declaration by the Institutional Trustee does not conflict with or
constitute a breach of the charter or by-laws of the Institutional Trustee; and

 

(d)                                 no consent, approval or authorization of, or
registration with or notice to, any state or federal banking authority is
required for the execution, delivery or performance by the Institutional Trustee
of this Declaration.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.1.                         Notices.  All notices provided for in this
Declaration shall be in writing, duly signed by the party giving such notice,
and shall be delivered, telecopied (which telecopy shall be followed by notice
delivered or mailed by first class mail) or mailed by first class mail, as
follows:

 

(a)                                  if given to the Trust, in care of the
Administrators at the Trust’s mailing address set forth below (or such other
address as the Trust may give notice of to the Holders of the Securities):

 

First Community/CA Statutory Trust V

c/o First Community Bancorp

275 North Brea Boulevard

Brea, California  92821

Attention:  Lynn M. Hopkins

Telecopy:  714-674-5381

 

(b)                                 if given to the Institutional Trustee, at
the Institutional Trustee’s mailing address set forth below (or such other
address as the Institutional Trustee may give notice of to the Holders of the
Securities):

 

U.S. Bank National Association

225 Asylum Street, Goodwin Square

Hartford, Connecticut  06103

Attention:  Vice President, Corporate Trust Services Division

Telecopy:  860-241-6889

 

With a copy to:

 

U.S. Bank National Association

1 Federal Street – 3rd Floor

Boston, Massachusetts  02110

Attention:  Paul D. Allen, Corporate Trust Services Division

Telecopy:  617-603-6665

 

(c)                                  if given to the Holder of the Common
Securities, at the mailing address of the Sponsor set forth below (or such other
address as the Holder of the Common Securities may give notice of to the Trust):

 

First Community Bancorp

275 North Brea Boulevard

Brea, California  92821

Attention:  Lynn M. Hopkins

Telecopy:  714-674-5381

 

38

--------------------------------------------------------------------------------


 

(d)                                 if given to any other Holder, at the address
set forth on the books and records of the Trust.

 

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

 

Section 13.2.                         Governing Law.  This Declaration and the
rights of the parties hereunder shall be governed by and interpreted in
accordance with the law of the State of Connecticut and all rights and remedies
shall be governed by such laws without regard to the principles of conflict of
laws of the State of Connecticut or any other jurisdiction that would call for
the application of the law of any jurisdiction other than the State of
Connecticut; provided, however, that there shall not be applicable to the Trust,
the Institutional Trustee or this Declaration any provision of the laws
(statutory or common) of the State of Connecticut pertaining to trusts that
relate to or regulate, in a manner inconsistent with the terms hereof (a) the
filing with any court or governmental body or agency of trustee accounts or
schedules of trustee fees and charges, (b) affirmative requirements to post
bonds for trustees, officers, agents or employees of a trust, (c) the necessity
for obtaining court or other governmental approval concerning the acquisition,
holding or disposition of real or personal property, (d) fees or other sums
payable to trustees, officers, agents or employees of a trust, (e) the
allocation of receipts and expenditures to income or principal, or (f)
restrictions or limitations on the permissible nature, amount or concentration
of trust investments or requirements relating to the titling, storage or other
manner of holding or investing trust assets.

 

Section 13.3.                         Intention of the Parties.  It is the
intention of the parties hereto that the Trust be classified for United States
federal income tax purposes as a grantor trust. The provisions of this
Declaration shall be interpreted to further this intention of the parties.

 

Section 13.4.                         Headings.  Headings contained in this
Declaration are inserted for convenience of reference only and do not affect the
interpretation of this Declaration or any provision hereof.

 

Section 13.5.                         Successors and Assigns.  Whenever in this
Declaration any of the parties hereto is named or referred to, the successors
and assigns of such party shall be deemed to be included, and all covenants and
agreements in this Declaration by the Sponsor and the Institutional Trustee
shall bind and inure to the benefit of their respective successors and assigns,
whether or not so expressed.

 

Section 13.6.                         Partial Enforceability.  If any provision
of this Declaration, or the application of such provision to any Person or
circumstance, shall be held invalid, the remainder of this Declaration, or the
application of such provision to persons or circumstances other than those to
which it is held invalid, shall not be affected thereby.

 

Section 13.7.                         Counterparts.  This Declaration may
contain more than one counterpart of the signature page and this Declaration may
be executed by the affixing of the signature of each of the Institutional
Trustee and Administrators to any of such counterpart signature pages.  All of
such counterpart signature pages shall be read as though one, and they shall
have the same force and effect as though all of the signers had signed a single
signature page.

 

Signatures appear on the following page

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused these presents to be executed as
of the day and year first above written.

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Institutional Trustee

 

 

 

 

 

 

 

By.

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

FIRST COMMUNITY BANCORP, as Sponsor

 

 

 

 

 

 

 

By.

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

FIRST COMMUNITY/CA STATUTORY TRUST V

 

 

 

 

 

 

 

By.

 

 

 

 

Administrator

 

 

 

 

 

 

 

By.

 

 

 

 

Administrator

 

 

 

 

 

 

 

By.

 

 

 

 

Administrator

 

40

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS OF SECURITIES

 

Pursuant to Section 6.1 of the Amended and Restated Declaration of Trust, dated
as of August 15, 2003 (as amended from time to time, the “Declaration”), the
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Capital Securities and the Common Securities are set out below
(each capitalized term used but not defined herein has the meaning set forth in
the Declaration):

 

1.                                       Designation and Number.

 

(a)                                  10,000 Floating Rate Capital Securities of
First Community/CA Statutory Trust V (the “Trust”), with an aggregate stated
liquidation amount with respect to the assets of the Trust of ten million
dollars ($10,000,000.00) and a stated liquidation amount with respect to the
assets of the Trust of $1,000.00 per Capital Security, are hereby designated for
the purposes of identification only as the “Capital Securities”.  The Capital
Security Certificates evidencing the Capital Securities shall be substantially
in the form of Exhibit A-1 to the Declaration, with such changes and additions
thereto or deletions therefrom as may be required by ordinary usage, custom or
practice.

 

(b)                                 310 Floating Rate Common Securities of the
Trust (the “Common Securities”) will be evidenced by Common Security
Certificates substantially in the form of Exhibit A-2 to the Declaration, with
such changes and additions thereto or deletions therefrom as may be required by
ordinary usage, custom or practice.

 

2.                                       Distributions.

 

(a)                                  Distributions will be payable on each
Security for the period beginning on (and including) the date of original
issuance and ending on (but excluding) December 17, 2003 at a rate per annum of
4.23% and shall bear interest for each successive period beginning on (and
including) December 17, 2003, and each succeeding Distribution Payment Date, and
ending on (but excluding) the next succeeding Distribution Payment Date (each, a
“Distribution Period”) at a rate per annum equal to the 3-Month LIBOR,
determined as described below, plus 3.10% (the “Coupon Rate”); provided,
however, that prior to September 17, 2008, the Coupon Rate shall not exceed
11.75%, applied to the stated liquidation amount thereof, such rate being the
rate of interest payable on the Debentures to be held by the Institutional
Trustee.  Distributions in arrears will bear interest thereon compounded
quarterly at the applicable Distribution Rate (to the extent permitted by law). 
Distributions, as used herein, include cash distributions and any such
compounded distributions unless otherwise noted.  A Distribution is payable only
to the extent that payments are made in respect of the Debentures held by the
Institutional Trustee and to the extent the Institutional Trustee has funds
available therefor.  The amount of the Distribution payable for any Distribution
Period will be calculated by applying the Distribution Rate to the stated
liquidation amount outstanding at the commencement of the Distribution Period on
the basis of the actual number of days in the Distribution Period concerned
divided by 360.  All percentages resulting from any calculations on the Capital
Securities will be rounded, if necessary, to the nearest one hundred-thousandth
of a percentage point, with five one-millionths of a percentage point rounded
upward (e.g., 9.876545% (or .09876545) being rounded to 9.87655% (or .0987655),
and all dollar amounts used in or resulting from such calculation will be
rounded to the nearest cent (with one-half cent being rounded upward)).

 

(b)                                 Distributions on the Securities will be
cumulative, will accrue from the date of original issuance, and will be payable,
subject to extension of distribution payment periods as described herein,
quarterly in arrears on March 17, June 17, September 17 and December 17 of each
year, or if such

 

I-1

--------------------------------------------------------------------------------


 

day is not a Business Day, then the next succeeding Business Day, commencing on
December 17, 2003 (each a “Distribution Payment Date”) when, as and if available
for payment.  The Debenture Issuer has the right under the Indenture to defer
payments of interest on the Debentures, so long as no Indenture Event of Default
has occurred and is continuing, by deferring the payment of interest on the
Debentures for up to 20 consecutive quarterly periods (each an “Extension
Period”) at any time and from time to time, subject to the conditions described
below, during which Extension Period no interest shall be due and payable. 
During any Extension Period, interest will continue to accrue on the Debentures,
and interest on such accrued interest will accrue at an annual rate equal to the
Distribution Rate in effect for each such Extension Period, compounded quarterly
from the date such interest would have been payable were it not for the
Extension Period, to the extent permitted by law (such interest referred to
herein as “Additional Interest”).  No Extension Period may end on a date other
than a Distribution Payment Date.  At the end of any such Extension Period, the
Debenture Issuer shall pay all interest then accrued and unpaid on the
Debentures (together with Additional Interest thereon); provided, however, that
no Extension Period may extend beyond the Maturity Date and provided further,
however, that during any such Extension Period, the Debenture Issuer and its
Affiliates shall not (i) declare or pay any dividends or distributions on, or
redeem, purchase, acquire, or make a liquidation payment with respect to, any of
the Debenture Issuer’s or its Affiliates’ capital stock (other than payments of
dividends or distributions to the Debenture Issuer) or make any guarantee
payments with respect to the foregoing, or (ii) make any payment of principal of
or interest or premium, if any, on or repay, repurchase or redeem any debt
securities of the Debenture Issuer or any Affiliate that rank pari passu in all
respects with or junior in interest to the Debentures (other than, with respect
to clauses (i) and (ii) above, (a) repurchases, redemptions or other
acquisitions of shares of capital stock of the Debenture Issuer in connection
with any employment contract, benefit plan or other similar arrangement with or
for the benefit of one or more employees, officers, directors or consultants, in
connection with a dividend reinvestment or stockholder stock purchase plan or in
connection with the issuance of capital stock of the Debenture Issuer (or
securities convertible into or exercisable for such capital stock) as
consideration in an acquisition transaction entered into prior to the applicable
Extension Period, (b) as a result of any exchange or conversion of any class or
series of the Debenture Issuer’s capital stock (or any capital stock of a
subsidiary of the Debenture Issuer) for any class or series of the Debenture
Issuer’s capital stock or of any class or series of the Debenture Issuer’s
indebtedness for any class or series of the Debenture Issuer’s capital stock,
(c) the purchase of fractional interests in shares of the Debenture Issuer’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged, (d) any declaration of a
dividend in connection with any stockholders’ rights plan, or the issuance of
rights, stock or other property under any stockholders’ rights plan, or the
redemption or repurchase of rights pursuant thereto, (e) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock and any cash payments in lieu of fractional shares
issued in connection therewith, or (f)  payments under the Capital Securities
Guarantee).  Prior to the termination of any Extension Period, the Debenture
Issuer may further extend such period, provided that such period together with
all such previous and further consecutive extensions thereof shall not exceed 20
consecutive quarterly periods, or extend beyond the Maturity Date.  Upon the
termination of any Extension Period and upon the payment of all accrued and
unpaid interest and Additional Interest, the Debenture Issuer may commence a new
Extension Period, subject to the foregoing requirements.  No interest or
Additional Interest shall be due and payable during an Extension Period, except
at the end thereof, but each installment of interest that would otherwise have
been due and payable during such Extension Period shall bear Additional
Interest.  During any Extension Period, Distributions on the Securities shall be
deferred for a period equal to the Extension Period.  If Distributions are
deferred, the Distributions due shall be paid on the date that the related
Extension Period terminates to Holders of the Securities as they appear on the
books and records of the Trust on the record date immediately preceding such
date.  Distributions on the Securities must be paid on the dates payable (after
giving effect to any Extension Period) to the extent that the Trust has

 

I-2

--------------------------------------------------------------------------------


 

funds available for the payment of such distributions in the Property Account of
the Trust.  The Trust’s funds available for Distribution to the Holders of the
Securities will be limited to payments received from the Debenture Issuer.  The
payment of Distributions out of moneys held by the Trust is guaranteed by the
Guarantor pursuant to the Guarantee.

 

(c)                                  Distributions on the Securities will be
payable to the Holders thereof as they appear on the books and records of the
Trust on the relevant record dates.  The relevant record dates shall be 15 days
before the relevant Distribution Payment Date.  Distributions payable on any
Securities that are not punctually paid on any Distribution Payment Date, as a
result of the Debenture Issuer having failed to make a payment under the
Debentures, as the case may be, when due (taking into account any Extension
Period), will cease to be payable to the Person in whose name such Securities
are registered on the relevant record date, and such defaulted Distribution will
instead be payable to the Person in whose name such Securities are registered on
the special record date or other specified date determined in accordance with
the Indenture.  If any date on which Distributions are payable on the Securities
is not a Business Day, then payment of the Distribution payable on such date
will be made on the next succeeding day that is a Business Day (and without any
interest or other payment in respect of any such delay) except that, if such
Business Day is in the next succeeding calendar year, such payment shall be made
on the immediately preceding Business Day, in each case with the same force and
effect as if made on such payment date.

 

(d)                                 In the event that there is any money or
other property held by or for the Trust that is not accounted for hereunder,
such property shall be distributed Pro Rata (as defined herein) among the
Holders of the Securities.

 

3.                                       Liquidation Distribution Upon
Dissolution.  In the event of the voluntary or involuntary liquidation,
dissolution, winding-up or termination of the Trust (each a “Liquidation”) other
than in connection with a redemption of the Debentures, the Holders of the
Securities will be entitled to receive out of the assets of the Trust available
for distribution to Holders of the Securities, after satisfaction of liabilities
to creditors of the Trust (to the extent not satisfied by the Debenture Issuer),
distributions equal to the aggregate of the stated liquidation amount of
$1,000.00 per Security plus accrued and unpaid Distributions thereon to the date
of payment (such amount being the “Liquidation Distribution”), unless in
connection with such Liquidation, the Debentures in an aggregate stated
principal amount equal to the aggregate stated liquidation amount of such
Securities, with an interest rate equal to the Distribution Rate of, and bearing
accrued and unpaid interest in an amount equal to the accrued and unpaid
Distributions on, and having the same record date as, such Securities, after
paying or making reasonable provision to pay all claims and obligations of the
Trust in accordance with the Statutory Trust Act, shall be distributed on a Pro
Rata basis to the Holders of the Securities in exchange for such Securities.

 

The Sponsor, as the Holder of all of the Common Securities, has the right at any
time to dissolve the Trust (including, without limitation, upon the occurrence
of a Special Event), subject to the receipt by the Debenture Issuer of prior
approval from the Board of Governors of the Federal Reserve System, or its
designated district bank, as applicable, and any successor federal agency that
is primarily responsible for regulating the activities of the Sponsor (the
“Federal Reserve”), if the Sponsor is a bank holding company, or from the Office
of Thrift Supervision and any successor federal agency that is primarily
responsible for regulating the activities of Sponsor, (the “OTS”) if the Sponsor
is a savings and loan holding company, in either case if then required under
applicable capital guidelines or policies of the Federal Reserve or OTS, as
applicable, and, after satisfaction of liabilities to creditors of the Trust,
cause the Debentures to be distributed to the Holders of the Securities on a Pro
Rata basis in accordance with the aggregate stated liquidation amount thereof.

 

I-3

--------------------------------------------------------------------------------


 

If a Liquidation of the Trust occurs as described in clause (i), (ii), (iii) or
(v) in Section 7.1(a) of the Declaration, the Trust shall be liquidated by the
Institutional Trustee as expeditiously as it determines to be possible by
distributing, after satisfaction of liabilities to creditors of the Trust, to
the Holders of the Securities, the Debentures on a Pro Rata basis to the extent
not satisfied by the Debenture Issuer, unless such distribution is determined by
the Institutional Trustee not to be practical, in which event such Holders will
be entitled to receive out of the assets of the Trust available for distribution
to the Holders, after satisfaction of liabilities of creditors of the Trust to
the extent not satisfied by the Debenture Issuer, an amount equal to the
Liquidation Distribution.  An early Liquidation of the Trust pursuant to clause
(iv) of Section 7.1(a) of the Declaration shall occur if the Institutional
Trustee determines that such Liquidation is possible by distributing, after
satisfaction of liabilities to creditors of the Trust, to the Holders of the
Securities on a Pro Rata basis, the Debentures, and such distribution occurs.

 

If, upon any such Liquidation the Liquidation Distribution can be paid only in
part because the Trust has insufficient assets available to pay in full the
aggregate Liquidation Distribution, then the amounts payable directly by the
Trust on such Capital Securities shall be paid to the Holders of the Trust
Securities on a Pro Rata basis, except that if an Event of Default has occurred
and is continuing, the Capital Securities shall have a preference over the
Common Securities with regard to such distributions.

 

After the date for any distribution of the Debentures upon dissolution of the
Trust (i) the Securities of the Trust will be deemed to be no longer
outstanding, (ii) upon surrender of a Holder’s Securities certificate, such
Holder of the Securities will receive a certificate representing the Debentures
to be delivered upon such distribution, (iii) any certificates representing the
Securities still outstanding will be deemed to represent undivided beneficial
interests in such of the Debentures as have an aggregate principal amount equal
to the aggregate stated liquidation amount with an interest rate identical to
the Distribution Rate of, and bearing accrued and unpaid interest equal to
accrued and unpaid distributions on, the Securities until such certificates are
presented to the Debenture Issuer or its agent for transfer or reissuance (and
until such certificates are so surrendered, no payments of interest or principal
shall be made to Holders of Securities in respect of any payments due and
payable under the Debentures; provided, however that such failure to pay shall
not be deemed to be an Event of Default and shall not entitle the Holder to the
benefits of the Guarantee), and (iv) all rights of Holders of Securities under
the Declaration shall cease, except the right of such Holders to receive
Debentures upon surrender of certificates representing such Securities.

 

4.                                       Redemption and Distribution.

 

(a)                                  The Debentures will mature on September 17,
2033.  The Debentures may be redeemed by the Debenture Issuer, in whole or in
part, at any Distribution Payment Date on or after September 17, 2008, at the
Redemption Price. In addition, the Debentures may be redeemed by the Debenture
Issuer at the Special Redemption Price, in whole but not in part, at any
Distribution Payment Date, upon the occurrence and continuation of a Special
Event within 120 days following the occurrence of such Special Event at the
Special Redemption Price, upon not less than 30 nor more than 60 days’ notice to
holders of such Debentures so long as such Special Event is continuing. In each
case, the right of the Debenture Issuer to redeem the Debentures is subject to
the Debenture Issuer having received prior approval from the Federal Reserve (if
the Debenture Issuer is a bank holding company) or prior approval from the OTS
(if the Debenture Issuer is a savings and loan holding company), in each case if
then required under applicable capital guidelines or policies of the applicable
federal agency.

 

“3-Month LIBOR” means the London interbank offered interest rate for
three-month, U.S. dollar deposits determined by the Debenture Trustee in the
following order of priority:

 

(1)                                  the rate (expressed as a percentage per
annum) for U.S. dollar deposits having a three-month maturity that appears on
Telerate Page 3750 as of 11:00 a.m. (London time) on the

 

I-4

--------------------------------------------------------------------------------


 

related Determination Date (as defined below).  “Telerate Page 3750” means the
display designated as “Page 3750” on the Dow Jones Telerate Service or such
other page as may replace Page 3750 on that service or such other service or
services as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying London interbank offered rates
for U.S. dollar deposits;

 

(2)                                  if such rate cannot be identified on the
related Determination Date, the Debenture Trustee will request the principal
London offices of four leading banks in the London interbank market to provide
such banks’ offered quotations (expressed as percentages per annum) to prime
banks in the London interbank market for U.S. dollar deposits having a
three-month maturity as of 11:00 a.m. (London time) on such Determination Date. 
If at least two quotations are provided, 3-Month LIBOR will be the arithmetic
mean of such quotations;

 

(3)                                  if fewer than two such quotations are
provided as requested in clause (2) above, the Debenture Trustee will request
four major New York City banks to provide such banks’ offered quotations
(expressed as percentages per annum) to leading European banks for loans in U.S.
dollars as of 11:00 a.m. (London time) on such Determination Date.  If at least
two such quotations are provided, 3-Month LIBOR will be the arithmetic mean of
such quotations; and

 

(4)                                  if fewer than two such quotations are
provided as requested in clause (3) above, 3-Month LIBOR will be a 3-Month LIBOR
determined with respect to the Distribution Period immediately preceding such
current Distribution Period.

 

If the rate for U.S. dollar deposits having a three-month maturity that
initially appears on Telerate Page 3750 as of 11:00 a.m. (London time) on the
related Determination Date is superseded on the Telerate Page 3750 by a
corrected rate by 12:00 noon (London time) on such Determination Date, then the
corrected rate as so substituted on the applicable page will be the applicable
3-Month LIBOR for such Determination Date.

 

The Distribution Rate for any Distribution Period will at no time be higher than
the maximum rate then permitted by New York law as the same may be modified by
United States law.

 

“Capital Treatment Event” means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of the occurrence of any amendment to, or change (including any
announced prospective change) in, the laws, rules or regulations of the United
States or any political subdivision thereof or therein, or as the result of any
official or administrative pronouncement or action or decision interpreting or
applying such laws, rules or regulations, which amendment or change is effective
or which pronouncement, action or decision is announced on or after the date of
original issuance of the Debentures, there is more than an insubstantial risk
that the Sponsor will not, within 90 days of the date of such opinion, be
entitled to treat an amount equal to the aggregate liquidation amount of the
Capital Securities as “Tier 1 Capital” (or its then equivalent) for purposes of
the capital adequacy guidelines of the Federal Reserve, as then in effect and
applicable to the Sponsor (or if the Sponsor is not a bank holding company, such
guidelines applied to the Sponsor as if the Sponsor were subject to such
guidelines); provided, however, that the inability of the Sponsor to treat all
or any portion of the liquidation amount of the Capital Securities as Tier l
Capital shall not constitute the basis for a Capital Treatment Event, if such
inability results from the Sponsor having cumulative preferred stock, minority
interests in consolidated subsidiaries, or any other class of security or
interest which the Federal Reserve or OTS, as applicable, may now or hereafter
accord Tier 1 Capital treatment in excess of the amount which may now or
hereafter qualify for treatment as Tier 1 Capital under applicable capital
adequacy guidelines; provided further, however, that the distribution of
Debentures in connection with the Liquidation of the Trust shall not in and of
itself constitute a Capital

 

I-5

--------------------------------------------------------------------------------


 

Treatment Event unless such Liquidation shall have occurred in connection with a
Tax Event or an Investment Company Event.

 

“Determination Date” means the date that is two London Banking Days (i.e., a
business day in which dealings in deposits in U.S. dollars are transacted in the
London interbank market) preceding the particular Distribution Period for which
a Coupon Rate is being determined.

 

“Investment Company Event” means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of the occurrence of a change in law or regulation or written change
(including any announced prospective change) in interpretation or application of
law or regulation by any legislative body, court, governmental agency or
regulatory authority, there is more than an insubstantial risk that the Trust is
or, within 90 days of the date of such opinion, will be considered an Investment
Company that is required to be registered under the Investment Company Act which
change or prospective change becomes effective or would become effective, as the
case may be, on or after the date of the issuance of the Debentures.

 

“Maturity Date” means September 17, 2033.

 

“Redemption Date” shall mean the date fixed for the redemption of Capital
Securities, which shall be any March 17, June 17, September 17 or December 17
commencing September 17, 2008.

 

“Redemption Price” means 100% of the principal amount of the Debentures being
redeemed, plus accrued and unpaid Interest on such Debentures to the Redemption
Date.

 

“Special Event” means a Tax Event, an Investment Company Event or a Capital
Treatment Event.

 

“Special Redemption Date” means a date on which a Special Event redemption
occurs, which shall be any March 17, June 17, September 17 or December 17,
commencing December 17, 2003.

 

“Special Redemption Price” means the price set forth in the following table for
any Special Redemption Date that occurs on the date indicated below (or if such
day is not a Business Day, then the next succeeding Business Day), expressed as
the percentage of the principal amount of the Debentures being redeemed:

 

Special Redemption Date

 

Special Redemption Price

 

December 17, 2003

 

104.625

%

March 17, 2004

 

104.300

%

June 17, 2004

 

104.000

%

September 17, 2004

 

103.650

%

December 17, 2004

 

103.350

%

March 17, 2005

 

103.000

%

June 17, 2005

 

102.700

%

September 17, 2005

 

102.350

%

December 17, 2005

 

102.050

%

March 17, 2006

 

101.700

%

June 17, 2006

 

101.400

%

September 17, 2006

 

101.050

%

December 17, 2006

 

100.750

%

March 17, 2007

 

100.450

%

June 17, 2007

 

100.200

%

September 17, 2007 and thereafter

 

100.000

%

 

I-6

--------------------------------------------------------------------------------


 

plus, in each case, accrued and unpaid Interest on such Debentures to the
Special Redemption Date.

 

“Tax Event” means the receipt by the Debenture Issuer and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of any amendment to or change (including any announced prospective change) in
the laws or any regulations thereunder of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement (including any private letter ruling,
technical advice memorandum, field service advice, regulatory procedure, notice
or announcement including any notice or announcement of intent to adopt such
procedures or regulations) (an “Administrative Action”) or judicial decision
interpreting or applying such laws or regulations, regardless of whether such
Administrative Action or judicial decision is issued to or in connection with a
proceeding involving the Debenture Issuer or the Trust and whether or not
subject to review or appeal, which amendment, clarification, change,
Administrative Action or decision is enacted, promulgated or announced, in each
case on or after the date of original issuance of the Debentures, there is more
than an insubstantial risk that: (i) the Trust is, or will be within 90 days of
the date of such opinion, subject to United States federal income tax with
respect to income received or accrued on the Debentures; (ii) interest payable
by the Debenture Issuer on the Debentures is not, or within 90 days of the date
of such opinion, will not be, deductible by the Debenture Issuer, in whole or in
part, for United States federal income tax purposes; or (iii) the Trust is, or
will be within 90 days of the date of such opinion, subject to more than a de
minimis amount of other taxes, duties or other governmental charges.

 

(b)                                 Upon the repayment in full at maturity or
redemption in whole or in part of the Debentures (other than following the
distribution of the Debentures to the Holders of the Securities), the proceeds
from such repayment or payment shall concurrently be applied to redeem Pro Rata
at the applicable Redemption Price or Special Redemption Price, as applicable,
Securities having an aggregate liquidation amount equal to the aggregate
principal amount of the Debentures so repaid or redeemed; provided, however,
that holders of such Securities shall be given not less than 30 nor more than 60
days’ notice of such redemption (other than at the scheduled maturity of the
Debentures).

 

(c)                                  If fewer than all the outstanding
Securities are to be so redeemed, the Common Securities and the Capital
Securities will be redeemed Pro Rata and the Capital Securities to be redeemed
will be redeemed Pro Rata from each Holder of Capital Securities.

 

I-7

--------------------------------------------------------------------------------


 

(d)                                 The Trust may not redeem fewer than all the
outstanding Capital Securities unless all accrued and unpaid Distributions have
been paid on all Capital Securities for all quarterly Distribution periods
terminating on or before the date of redemption.

 

(e)                                  Redemption or Distribution Procedures.

 

(i)                                     Notice of any redemption of, or notice
of distribution of the Debentures in exchange for, the Securities (a
“Redemption/Distribution Notice”) will be given by the Trust by mail to each
Holder of Securities to be redeemed or exchanged not fewer than 30 nor more than
60 days before the date fixed for redemption or exchange thereof which, in the
case of a redemption, will be the date fixed for redemption of the Debentures.
For purposes of the calculation of the date of redemption or exchange and the
dates on which notices are given pursuant to this paragraph 4(e)(i), a
Redemption/Distribution Notice shall be deemed to be given on the day such
notice is first mailed by first-class mail, postage prepaid, to Holders of such
Securities. Each Redemption/Distribution Notice shall be addressed to the
Holders of such Securities at the address of each such Holder appearing on the
books and records of the Trust. No defect in the Redemption/Distribution Notice
or in the mailing thereof with respect to any Holder shall affect the validity
of the redemption or exchange proceedings with respect to any other Holder.

 

(ii)                                  If the Securities are to be redeemed and
the Trust gives a Redemption/ Distribution Notice, which notice may only be
issued if the Debentures are redeemed as set out in this paragraph 4 (which
notice will be irrevocable), then, provided that the Institutional Trustee has a
sufficient amount of cash in connection with the related redemption or maturity
of the Debentures, the Institutional Trustee will pay the relevant Redemption
Price or Special Redemption Price, as applicable, to the Holders of such
Securities by check mailed to the address of each such Holder appearing on the
books and records of the Trust on the Redemption Date.  If a
Redemption/Distribution Notice shall have been given and funds deposited as
required then immediately prior to the close of business on the date of such
deposit Distributions will cease to accrue on the Securities so called for
redemption and all rights of Holders of such Securities so called for redemption
will cease, except the right of the Holders of such Securities to receive the
applicable Redemption Price or Special Redemption Price specified in paragraph
4(a), but without interest on such Redemption Price or Special Redemption
Price.  If payment of the Redemption Price or Special Redemption Price in
respect of any Securities is improperly withheld or refused and not paid either
by the Trust or by the Debenture Issuer as guarantor pursuant to the Guarantee,
Distributions on such Securities will continue to accrue at the Distribution
Rate from the original Redemption Date to the actual date of payment, in which
case the actual payment date will be considered the date fixed for redemption
for purposes of calculating the Redemption Price or Special Redemption Price. 
In the event of any redemption of the Capital Securities issued by the Trust in
part, the Trust shall not be required to (i) issue, register the transfer of or
exchange any Security during a period beginning at the opening of business 15
days before any selection for redemption of the Capital Securities and ending at
the close of business on the earliest date on which the relevant notice of
redemption is deemed to have been given to all Holders of the Capital Securities
to be so redeemed or (ii) register the transfer of or exchange any Capital
Securities so selected for redemption, in whole or in part, except for the
unredeemed portion of any Capital Securities being redeemed in part.

 

(iii)                               Redemption/Distribution Notices shall be
sent by the Administrators on behalf of the Trust to (A) in respect of the
Capital Securities, the Holders thereof and (B) in respect of the Common
Securities, the Holder thereof.

 

I-8

--------------------------------------------------------------------------------


 

(iv)                              Subject to the foregoing and applicable law
(including, without limitation, United States federal securities laws), and
provided that the acquiror is not the Holder of the Common Securities or the
obligor under the Indenture, the Sponsor or any of its subsidiaries may at any
time and from time to time purchase outstanding Capital Securities by tender, in
the open market or by private agreement.

 

5.                                       Voting Rights - Capital Securities.

 

(a)                                  Except as provided under paragraphs 5(b)
and 7 and as otherwise required by law and the Declaration, the Holders of the
Capital Securities will have no voting rights. The Administrators are required
to call a meeting of the Holders of the Capital Securities if directed to do so
by Holders of at least 10% in liquidation amount of the Capital Securities.

 

(b)                                 Subject to the requirements of obtaining a
tax opinion by the Institutional Trustee in certain circumstances set forth in
the last sentence of this paragraph, the Holders of a Majority in liquidation
amount of the Capital Securities, voting separately as a class, have the right
to direct the time, method, and place of conducting any proceeding for any
remedy available to the Institutional Trustee, or exercising any trust or power
conferred upon the Institutional Trustee under the Declaration, including the
right to direct the Institutional Trustee, as holder of the Debentures, to (i)
exercise the remedies available under the Indenture as the holder of the
Debentures, (ii) waive any past default that is waivable under the Indenture,
(iii) exercise any right to rescind or annul a declaration that the principal of
all the Debentures shall be due and payable or (iv) consent on behalf of all the
Holders of the Capital Securities to any amendment, modification or termination
of the Indenture or the Debentures where such consent shall be required;
provided, however, that, where a consent or action under the Indenture would
require the consent or act of the holders of greater than a simple majority in
aggregate principal amount of Debentures (a “Super Majority”) affected thereby,
the Institutional Trustee may only give such consent or take such action at the
written direction of the Holders of at least the proportion in liquidation
amount of the Capital Securities outstanding which the relevant Super Majority
represents of the aggregate principal amount of the Debentures outstanding. If
the Institutional Trustee fails to enforce its rights under the Debentures after
the Holders of a Majority in liquidation amount of such Capital Securities have
so directed the Institutional Trustee, to the fullest extent permitted by law, a
Holder of the Capital Securities may institute a legal proceeding directly
against the Debenture Issuer to enforce the Institutional Trustee’s rights under
the Debentures without first instituting any legal proceeding against the
Institutional Trustee or any other person or entity. Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing and such event
is attributable to the failure of the Debenture Issuer to pay interest or
principal on the Debentures on the date the interest or principal is payable (or
in the case of redemption, the Redemption Date or the Special Redemption Date,
as applicable), then a Holder of record of the Capital Securities may directly
institute a proceeding for enforcement of payment, on or after the respective
due dates specified in the Debentures, to such Holder directly of the principal
of or interest on the Debentures having an aggregate principal amount equal to
the aggregate liquidation amount of the Capital Securities of such Holder. The
Institutional Trustee shall notify all Holders of the Capital Securities of any
default actually known to the Institutional Trustee with respect to the
Debentures unless (x) such default has been cured prior to the giving of such
notice or (y) the Institutional Trustee determines in good faith that the
withholding of such notice is in the interest of the Holders of such Capital
Securities, except where the default relates to the payment of principal of or
interest on any of the Debentures. Such notice shall state that such Indenture
Event of Default also constitutes an Event of Default hereunder. Except with
respect to directing the time, method and place of conducting a proceeding for a
remedy, the Institutional Trustee shall not take any of the actions described in
clauses (i), (ii) or (iii) above unless the Institutional Trustee has obtained
an opinion of tax counsel to the effect that, as a result of such action, the
Trust will not be classified as other than a grantor trust for United States
federal income tax purposes.

 

I-9

--------------------------------------------------------------------------------


 

In the event the consent of the Institutional Trustee, as the holder of the
Debentures, is required under the Indenture with respect to any amendment,
modification or termination of the Indenture, the Institutional Trustee shall
request the direction of the Holders of the Securities with respect to such
amendment, modification or termination and shall vote with respect to such
amendment, modification or termination as directed by a Majority in liquidation
amount of the Securities voting together as a single class; provided, however,
that where a consent under the Indenture would require the consent of a
Super-Majority, the Institutional Trustee may only give such consent at the
direction of the Holders of at least the proportion in liquidation amount of the
Securities outstanding which the relevant Super-Majority represents of the
aggregate principal amount of the Debentures outstanding. The Institutional
Trustee shall not take any such action in accordance with the directions of the
Holders of the Securities unless the Institutional Trustee has obtained an
opinion of tax counsel to the effect that, as a result of such action, the Trust
will not be classified as other than a grantor trust for United States federal
income tax purposes.

 

A waiver of an Indenture Event of Default will constitute a waiver of the
corresponding Event of Default hereunder. Any required approval or direction of
Holders of the Capital Securities may be given at a separate meeting of Holders
of the Capital Securities convened for such purpose, at a meeting of all of the
Holders of the Securities in the Trust or pursuant to written consent. The
Institutional Trustee will cause a notice of any meeting at which Holders of the
Capital Securities are entitled to vote, or of any matter upon which action by
written consent of such Holders is to be taken, to be mailed to each Holder of
record of the Capital Securities. Each such notice will include a statement
setting forth the following information (i) the date of such meeting or the date
by which such action is to be taken, (ii) a description of any resolution
proposed for adoption at such meeting on which such Holders are entitled to vote
or of such matter upon which written consent is sought and (iii) instructions
for the delivery of proxies or consents. No vote or consent of the Holders of
the Capital Securities will be required for the Trust to redeem and cancel
Capital Securities or to distribute the Debentures in accordance with the
Declaration and the terms of the Securities.

 

Notwithstanding that Holders of the Capital Securities are entitled to vote or
consent under any of the circumstances described above, any of the Capital
Securities that are owned by the Sponsor or any Affiliate of the Sponsor shall
not entitle the Holder thereof to vote or consent and shall, for purposes of
such vote or consent, be treated as if such Capital Securities were not
outstanding.

 

In no event will Holders of the Capital Securities have the right to vote to
appoint, remove or replace the Administrators, which voting rights are vested
exclusively in the Sponsor as the Holder of all of the Common Securities of the
Trust.  Under certain circumstances as more fully described in the Declaration,
Holders of Capital Securities have the right to vote to appoint, remove or
replace the Institutional Trustee.

 

6.                                       Voting Rights - Common Securities.

 

(a)                                  Except as provided under paragraphs 6(b),
6(c) and 7 and as otherwise required by law and the Declaration, the Common
Securities will have no voting rights.

 

(b)                                 The Holders of the Common Securities are
entitled, in accordance with Article IV of the Declaration, to vote to appoint,
remove or replace any Administrators.

 

(c)                                  Subject to Section 6.7 of the Declaration
and only after each Event of Default (if any) with respect to the Capital
Securities has been cured, waived, or otherwise eliminated and subject to the
requirements of the second to last sentence of this paragraph, the Holders of a
Majority in liquidation amount of the Common Securities, voting separately as a
class, may direct the time, method, and place of conducting any proceeding for
any remedy available to the Institutional Trustee, or exercising any trust or
power conferred upon the Institutional Trustee under the Declaration, including
(i) directing the time,

 

I-10

--------------------------------------------------------------------------------


 

method, place of conducting any proceeding for any remedy available to the
Debenture Trustee, or exercising any trust or power conferred on the Debenture
Trustee with respect to the Debentures, (ii) waiving any past default and its
consequences that is waivable under the Indenture, or (iii) exercising any right
to rescind or annul a declaration that the principal of all the Debentures shall
be due and payable; provided, however, that, where a consent or action under the
Indenture would require a Super Majority, the Institutional Trustee may only
give such consent or take such action at the written direction of the Holders of
at least the proportion in liquidation amount of the Common Securities which the
relevant Super Majority represents of the aggregate principal amount of the
Debentures outstanding. Notwithstanding this paragraph 6(c), the Institutional
Trustee shall not revoke any action previously authorized or approved by a vote
or consent of the Holders of the Capital Securities. Other than with respect to
directing the time, method and place of conducting any proceeding for any remedy
available to the Institutional Trustee or the Debenture Trustee as set forth
above, the Institutional Trustee shall not take any action described in (i),
(ii) or (iii) above, unless the Institutional Trustee has obtained an opinion of
tax counsel to the effect that for the purposes of United States federal income
tax the Trust will not be classified as other than a grantor trust on account of
such action. If the Institutional Trustee fails to enforce its rights under the
Declaration to the fullest extent permitted by law, any Holder of the Common
Securities may institute a legal proceeding directly against any Person to
enforce the Institutional Trustee’s rights under the Declaration, without first
instituting a legal proceeding against the Institutional Trustee or any other
Person.

 

Any approval or direction of Holders of the Common Securities may be given at a
separate meeting of Holders of the Common Securities convened for such purpose,
at a meeting of all of the Holders of the Securities in the Trust or pursuant to
written consent.  The Administrators will cause a notice of any meeting at which
Holders of the Common Securities are entitled to vote, or of any matter upon
which action by written consent of such Holders is to be taken, to be mailed to
each Holder of the Common Securities. Each such notice will include a statement
setting forth (i) the date of such meeting or the date by which such action is
to be taken, (ii) a description of any resolution proposed for adoption at such
meeting on which such Holders are entitled to vote or of such matter upon which
written consent is sought and (iii) instructions for the delivery of proxies or
consents.

 

No vote or consent of the Holders of the Common Securities will be required for
the Trust to redeem and cancel Common Securities or to distribute the Debentures
in accordance with the Declaration and the terms of the Securities.

 

7.                                       Amendments to Declaration and
Indenture.

 

(a)                                  In addition to any requirements under
Section 11.1 of the Declaration, if any proposed amendment to the Declaration
provides for, or the Institutional Trustee, Sponsor or Administrators otherwise
propose to effect, (i) any action that would adversely affect the powers,
preferences or special rights of the Securities, whether by way of amendment to
the Declaration or otherwise, or (ii) the Liquidation of the Trust, other than
as described in Section 7.1 of the Declaration, then the Holders of outstanding
Securities, voting together as a single class, will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a Majority in liquidation
amount of the Securities, affected thereby; provided, however, if any amendment
or proposal referred to in clause (i) above would adversely affect only the
Capital Securities or only the Common Securities, then only the affected class
will be entitled to vote on such amendment or proposal and such amendment or
proposal shall not be effective except with the approval of a Majority in
liquidation amount of such class of Securities.

 

(b)                                 In the event the consent of the
Institutional Trustee as the holder of the Debentures is required under the
Indenture with respect to any amendment, modification or termination of

 

I-11

--------------------------------------------------------------------------------


 

the Indenture or the Debentures, the Institutional Trustee shall request the
written direction of the Holders of the Securities with respect to such
amendment, modification or termination and shall vote with respect to such
amendment, modification, or termination as directed by a Majority in liquidation
amount of the Securities voting together as a single class; provided, however,
that where a consent under the Indenture would require a Super Majority, the
Institutional Trustee may only give such consent at the direction of the Holders
of at least the proportion in liquidation amount of the Securities which the
relevant Super Majority represents of the aggregate principal amount of the
Debentures outstanding.

 

(c)                                  Notwithstanding the foregoing, no amendment
or modification may be made to the Declaration if such amendment or modification
would (i) cause the Trust to be classified for purposes of United States federal
income taxation as other than a grantor trust, (ii) reduce or otherwise
adversely affect the powers of the Institutional Trustee or (iii) cause the
Trust to be deemed an Investment Company which is required to be registered
under the Investment Company Act.

 

(d)                                 Notwithstanding any provision of the
Declaration, the right of any Holder of the Capital Securities to receive
payment of distributions and other payments upon redemption or otherwise, on or
after their respective due dates, or to institute a suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder. For the protection and enforcement
of the foregoing provision, each and every Holder of the Capital Securities
shall be entitled to such relief as can be given either at law or equity.

 

8.                                       Pro Rata.  A reference in these terms
of the Securities to any payment, distribution or treatment as being “Pro Rata”
shall mean pro rata to each Holder of the Securities according to the aggregate
liquidation amount of the Securities held by the relevant Holder in relation to
the aggregate liquidation amount of all Securities then outstanding unless, in
relation to a payment, an Event of Default has occurred and is continuing, in
which case any funds available to make such payment shall be paid first to each
Holder of the Capital Securities Pro Rata according to the aggregate liquidation
amount of the Capital Securities held by the relevant Holder relative to the
aggregate liquidation amount of all Capital Securities outstanding, and only
after satisfaction of all amounts owed to the Holders of the Capital Securities,
to each Holder of the Common Securities Pro Rata according to the aggregate
liquidation amount of the Common Securities held by the relevant Holder relative
to the aggregate liquidation amount of all Common Securities outstanding.

 

9.                                       Ranking.  The Capital Securities rank
pari passu with and payment thereon shall be made Pro Rata with the Common
Securities except that, where an Event of Default has occurred and is
continuing, the rights of Holders of the Common Securities to receive payment of
Distributions and payments upon liquidation, redemption and otherwise are
subordinated to the rights of the Holders of the Capital Securities with the
result that no payment of any Distribution on, or Redemption Price (or Special
Redemption Price) of, any Common Security, and no other payment on account of
redemption, liquidation or other acquisition of Common Securities, shall be made
unless payment in full in cash of all accumulated and unpaid Distributions on
all outstanding Capital Securities for all distribution periods terminating on
or prior thereto, or in the case of payment of the Redemption Price (or Special
Redemption Price) the full amount of such Redemption Price (or Special
Redemption Price) on all outstanding Capital Securities then called for
redemption, shall have been made or provided for, and all funds immediately
available to the Institutional Trustee shall first be applied to the payment in
full in cash of all Distributions on, or the Redemption Price (or Special
Redemption Price) of, the Capital Securities then due and payable.

 

10.                                 Acceptance of Guarantee and Indenture. Each
Holder of the Capital Securities and the Common Securities, by the acceptance of
such Securities, agrees to the provisions of the Guarantee, including the
subordination provisions therein and to the provisions of the Indenture.

 

I-12

--------------------------------------------------------------------------------


 

11.                                 No Preemptive Rights. The Holders of the
Securities shall have no preemptive or similar rights to subscribe for any
additional securities.

 

12.                                 Miscellaneous. These terms constitute a part
of the Declaration. The Sponsor will provide a copy of the Declaration, the
Guarantee, and the Indenture to a Holder without charge on written request to
the Sponsor at its principal place of business.

 

I-13

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF CAPITAL SECURITY CERTIFICATE

 

[FORM OF FACE OF SECURITY]

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE SPONSOR OR THE TRUST, (B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A IN
ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE TRANSACTION
IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER
THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE
MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE SECURITIES ACT THAT IS
ACQUIRING THIS CAPITAL SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH
AN INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION
OF THE SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE SPONSOR’S AND
THE TRUST’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE DECLARATION OF TRUST, A COPY
OF WHICH MAY BE OBTAINED FROM THE SPONSOR OR THE TRUST.  HEDGING TRANSACTIONS
INVOLVING THIS SECURITY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE

 

A-1-1

--------------------------------------------------------------------------------


 

MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.00 (100 SECURITIES) AND MULTIPLES
OF $1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF SECURITIES IN A BLOCK
HAVING A LIQUIDATION AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER.

 

THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE
DECLARATION TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

 

Certificate Number P-1

 

10,000 Capital Securities

 

August 15, 2003

 

Certificate Evidencing Floating Rate Capital Securities

 

of

 

First Community/CA Statutory Trust V

 

(liquidation amount $1,000.00 per Capital Security)

 

First Community/CA Statutory Trust V, a statutory trust created under the laws
of the State of Connecticut (the “Trust”), hereby certifies that First Tennessee
Bank National Association is the registered owner of capital securities of the
Trust representing undivided beneficial interests in the assets of the Trust,
(liquidation amount $1,000.00 per capital security) (the “Capital Securities”).
Subject to the Declaration (as defined below), the Capital Securities are
transferable on the books and records of the Trust in person or by a duly
authorized attorney, upon surrender of this Certificate duly endorsed and in
proper form for transfer. The Capital Securities represented hereby are issued
pursuant to, and the designation, rights, privileges, restrictions, preferences
and other terms and provisions of the Capital Securities shall in all respects
be subject to, the provisions of the Amended and Restated Declaration of Trust
of the Trust dated as of August 15, 2003, among Matthew P. Wagner, Lynn M.
Hopkins and Jared M. Wolff, as Administrators, U.S. Bank National Association,
as Institutional Trustee, First Community Bancorp, as Sponsor, and the holders
from time to time of undivided beneficial interests in the assets of the Trust,
including the designation of the terms of the Capital Securities as set forth in
Annex I to such amended and restated declaration as the same may be amended from
time to time (the “Declaration”).  Capitalized terms used herein but not defined
shall have the meaning given them in the Declaration. The Holder is entitled to
the benefits of the Guarantee to the extent provided therein. The Sponsor will
provide a copy of the Declaration, the Guarantee, and the Indenture to the
Holder without charge upon written request to the Sponsor at its principal place
of business.

 

A-1-2

--------------------------------------------------------------------------------


 

Upon receipt of this Security, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

 

By acceptance of this Security, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Capital
Securities as evidence of beneficial ownership in the Debentures.

 

This Capital Security is governed by, and construed in accordance with, the laws
of the State of Connecticut, without regard to principles of conflict of laws.

 

Signatures appear on following page

 

A-1-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trust has duly executed this certificate.

 

 

FIRST COMMUNITY/CA STATUTORY TRUST V

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:  Administrator

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Capital Securities referred to in the within-mentioned
Declaration.

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Institutional Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

A-1-4

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF CAPITAL SECURITY]

 

Distributions payable on each Capital Security will be payable at an annual rate
equal to 4.23% beginning on (and including) the date of original issuance and
ending on (but excluding) December 17, 2003 and at an annual rate for each
successive period beginning on (and including) December 17, 2003, and each
succeeding Distribution Payment Date, and ending on (but excluding) the next
succeeding Distribution Payment Date (each a “Distribution Period”), equal to
3-Month LIBOR, determined as described below, plus 3.10% (the “Coupon Rate”);
provided, however, that prior to September 17, 2008, the Coupon Rate shall not
exceed 11.75%, applied to the stated liquidation amount of $1,000.00 per Capital
Security, such rate being the rate of interest payable on the Debentures to be
held by the Institutional Trustee. Distributions in arrears will bear interest
thereon compounded quarterly at the Distribution Rate (to the extent permitted
by applicable law).  The term “Distributions” as used herein includes cash
distributions and any such compounded distributions unless otherwise noted.  A
Distribution is payable only to the extent that payments are made in respect of
the Debentures held by the Institutional Trustee and to the extent the
Institutional Trustee has funds available therefor.  As used herein,
“Determination Date” means the date that is two London Banking Days (i.e., a
business day in which dealings in deposits in U.S. dollars are transacted in the
London interbank market) preceding the commencement of the relevant Distribution
Period.  The amount of the Distribution payable for any Distribution Period will
be calculated by applying the Distribution Rate to the stated liquidation amount
outstanding at the commencement of the Distribution Period on the basis of the
actual number of days in the Distribution Period concerned divided by 360.

 

“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Debenture Trustee in the
following order of priority:  (i) the rate (expressed as a percentage per annum)
for U.S. dollar deposits having a three-month maturity that appears on Telerate
Page 3750 as of 11:00 a.m. (London time) on the related Determination Date
(“Telerate Page 3750” means the display designated as “Page 3750” on the Dow
Jones Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits); (ii) if such rate
cannot be identified on the related Determination Date, the Debenture Trustee
will request the principal London offices of four leading banks in the London
interbank market to provide such banks’ offered quotations (expressed as
percentages per annum) to prime banks in the London interbank market for U.S.
dollar deposits having a three-month maturity as of 11:00 a.m. (London time) on
such Determination Date.  If at least two quotations are provided, 3-Month LIBOR
will be the arithmetic mean of such quotations; (iii) if fewer than two such
quotations are provided as requested in clause (ii) above, the Debenture Trustee
will request four major New York City banks to provide such banks’ offered
quotations (expressed as percentages per annum) to leading European banks for
loans in U.S. dollars as of 11:00 a.m. (London time) on such Determination
Date.  If at least two such quotations are provided, 3-Month LIBOR will be the
arithmetic mean of such quotations; and (iv) if fewer than two such quotations
are provided as requested in clause (iii) above, 3-Month LIBOR will be a 3-Month
LIBOR determined with respect to the Distribution Period immediately preceding
such current Distribution Period.  If the rate for U.S. dollar deposits having a
three-month maturity that initially appears on Telerate Page 3750 as of 11:00
a.m. (London time) on the related Determination Date is superseded on the
Telerate Page 3750 by a corrected rate by 12:00 noon (London time) on such
Determination Date, then the corrected rate as so substituted on the applicable
page will be the applicable 3-Month LIBOR for such Determination Date.

 

The Distribution Rate for any Distribution Period will at no time be higher than
the maximum rate then permitted by New York law as the same may be modified by
United States law.

 

All percentages resulting from any calculations on the Capital Securities will
be rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or

 

A-1-5

--------------------------------------------------------------------------------


 

.0987655), and all dollar amounts used in or resulting from such calculation
will be rounded to the nearest cent (with one-half cent being rounded upward)).

 

Except as otherwise described below, Distributions on the Capital Securities
will be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on March 17, June 17, September 17 and December 17
of each year (or if such day is not a Business Day, then the next succeeding
Business Day), commencing on December 17, 2003.  The Debenture Issuer has the
right under the Indenture to defer payments of interest on the Debentures, so
long as no Indenture Event of Default has occurred and is continuing, by
extending the interest payment period for up to 20 consecutive quarterly periods
(each an “Extension Period”) at any time and from time to time on the
Debentures, subject to the conditions described below, during which Extension
Period no interest shall be due and payable.  During any Extension Period,
interest will continue to accrue on the Debentures, and interest on such accrued
interest will accrue at an annual rate equal to the Distribution Rate in effect
for each such Extension Period, compounded quarterly from the date such interest
would have been payable were it not for the Extension Period, to the extent
permitted by law (such interest referred to herein as “Additional Interest”). No
Extension Period may end on a date other than a Distribution Payment Date. At
the end of any such Extension Period, the Debenture Issuer shall pay all
interest then accrued and unpaid on the Debentures (together with Additional
Interest thereon); provided, however, that no Extension Period may extend beyond
the Maturity Date.  Prior to the termination of any Extension Period, the
Debenture Issuer may further extend such period, provided that such period
together with all such previous and further consecutive extensions thereof shall
not exceed 20 consecutive quarterly periods, or extend beyond the Maturity Date.
Upon the termination of any Extension Period and upon the payment of all accrued
and unpaid interest and Additional Interest, the Debenture Issuer may commence a
new Extension Period, subject to the foregoing requirements.  No interest or
Additional Interest shall be due and payable during an Extension Period, except
at the end thereof, but each installment of interest that would otherwise have
been due and payable during such Extension Period shall bear Additional
Interest.  During any Extension Period, Distributions on the Capital Securities
shall be deferred for a period equal to the Extension Period.  If Distributions
are deferred, the Distributions due shall be paid on the date that the related
Extension Period terminates, to Holders of the Securities as they appear on the
books and records of the Trust on the record date immediately preceding such
date. Distributions on the Securities must be paid on the dates payable (after
giving effect to any Extension Period) to the extent that the Trust has funds
available for the payment of such distributions in the Property Account of the
Trust.  The Trust’s funds available for Distribution to the Holders of the
Securities will be limited to payments received from the Debenture Issuer.  The
payment of Distributions out of moneys held by the Trust is guaranteed by the
Guarantor pursuant to the Guarantee.

 

The Capital Securities shall be redeemable as provided in the Declaration.

 

A-1-6

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers this Capital Security
Certificate to:

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

 

(Insert address and zip code of assignee) and irrevocably appoints

 

 

 

agent to transfer this Capital Security Certificate on the books of the Trust. 
The agent may substitute another to act for him or her.

 

Date:

 

 

Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Capital Security
Certificate)

 

Signature Guarantee:(1)

 

--------------------------------------------------------------------------------

(1)  Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 

A-1-7

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF COMMON SECURITY CERTIFICATE

 

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION.

 

THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH SECTION 8.1 OF
THE DECLARATION.

 

Certificate Number C-1

 

310 Common Securities

 

August 15, 2003

 

Certificate Evidencing Floating Rate Common Securities

 

of

 

First Community/CA Statutory Trust V

 

First Community/CA Statutory Trust V, a statutory trust created under the laws
of the State of Connecticut (the “Trust”), hereby certifies that First Community
Bancorp (the “Holder”) is the registered owner of common securities of the Trust
representing undivided beneficial interests in the assets of the Trust (the
“Common Securities”).  The Common Securities represented hereby are issued
pursuant to, and the designation, rights, privileges, restrictions, preferences
and other terms and provisions of the Common Securities shall in all respects be
subject to, the provisions of the Amended and Restated Declaration of Trust of
the Trust dated as of August 15, 2003, among Matthew P. Wagner, Lynn M. Hopkins
and Jared M. Wolff, as Administrators, U.S. Bank National Association, as
Institutional Trustee, First Community Bancorp, as Sponsor, and the holders from
time to time of undivided beneficial interest in the assets of the Trust
including the designation of the terms of the Common Securities as set forth in
Annex I to such amended and restated declaration, as the same may be amended
from time to time (the “Declaration”).  Capitalized terms used herein but not
defined shall have the meaning given them in the Declaration.  The Holder is
entitled to the benefits of the Guarantee to the extent provided therein.  The
Sponsor will provide a copy of the Declaration, the Guarantee and the Indenture
to the Holder without charge upon written request to the Sponsor at its
principal place of business.

 

As set forth in the Declaration, when an Event of Default has occurred and is
continuing, the rights of Holders of Common Securities to payment in respect of
Distributions and payments upon Liquidation, redemption or otherwise are
subordinated to the rights of payment of Holders of the Capital Securities.

 

Upon receipt of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

 

By acceptance of this Certificate, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Common
Securities as evidence of undivided beneficial ownership in the Debentures.

 

This Common Security is governed by, and construed in accordance with, the laws
of the State of Connecticut, without regard to principles of conflict of laws.

 

A-2-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trust has duly executed this certificate.

 

 

FIRST COMMUNITY/CA STATUTORY TRUST V

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title: Administrator

 

A-2-2

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF COMMON SECURITY]

 

Distributions payable on each Common Security will be payable at an annual rate
equal to 4.23% beginning on (and including) the date of original issuance and
ending on (but excluding) December 17, 2003 and at an annual rate for each
successive period beginning on (and including) December 17, 2003, and each
succeeding Distribution Payment Date, and ending on (but excluding) the next
succeeding Distribution Payment Date (each a “Distribution Period”), equal to
3-Month LIBOR, determined as described below, plus 3.10% (the “Coupon Rate”);
provided, however, that prior to September 17, 2008, the Coupon Rate shall not
exceed 11.75%, applied to the stated liquidation amount of $1,000.00 per Common
Security, such rate being the rate of interest payable on the Debentures to be
held by the Institutional Trustee. Distributions in arrears will bear interest
thereon compounded quarterly at the Distribution Rate (to the extent permitted
by applicable law).  The term “Distributions” as used herein includes cash
distributions and any such compounded distributions unless otherwise noted.  A
Distribution is payable only to the extent that payments are made in respect of
the Debentures held by the Institutional Trustee and to the extent the
Institutional Trustee has funds available therefor.  As used herein,
“Determination Date” means the date that is two London Banking Days (i.e., a
business day in which dealings in deposits in U.S. dollars are transacted in the
London interbank market) preceding the commencement of the relevant Distribution
Period.  The amount of the Distribution payable for any Distribution Period will
be calculated by applying the Distribution Rate to the stated liquidation amount
outstanding at the commencement of the Distribution Period on the basis of the
actual number of days in the Distribution Period concerned divided by 360.

 

“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Debenture Trustee in the
following order of priority:  (i) the rate (expressed as a percentage per annum)
for U.S. dollar deposits having a three-month maturity that appears on Telerate
Page 3750 as of 11:00 a.m. (London time) on the related Determination Date
(“Telerate Page 3750” means the display designated as “Page 3750” on the Dow
Jones Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits); (ii) if such rate
cannot be identified on the related Determination Date, the Debenture Trustee
will request the principal London offices of four leading banks in the London
interbank market to provide such banks’ offered quotations (expressed as
percentages per annum) to prime banks in the London interbank market for U.S.
dollar deposits having a three-month maturity as of 11:00 a.m. (London time) on
such Determination Date.  If at least two quotations are provided, 3-Month LIBOR
will be the arithmetic mean of such quotations; (iii) if fewer than two such
quotations are provided as requested in clause (ii) above, the Debenture Trustee
will request four major New York City banks to provide such banks’ offered
quotations (expressed as percentages per annum) to leading European banks for
loans in U.S. dollars as of 11:00 a.m. (London time) on such Determination
Date.  If at least two such quotations are provided, 3-Month LIBOR will be the
arithmetic mean of such quotations; and (iv) if fewer than two such quotations
are provided as requested in clause (iii) above, 3-Month LIBOR will be a 3-Month
LIBOR determined with respect to the Distribution Period immediately preceding
such current Distribution Period.  If the rate for U.S. dollar deposits having a
three-month maturity that initially appears on Telerate Page 3750 as of 11:00
a.m. (London time) on the related Determination Date is superseded on the
Telerate Page 3750 by a corrected rate by 12:00 noon (London time) on such
Determination Date, then the corrected rate as so substituted on the applicable
page will be the applicable 3-Month LIBOR for such Determination Date.

 

The Distribution Rate for any Distribution Period will at no time be higher than
the maximum rate then permitted by New York law as the same may be modified by
United States law.

 

All percentages resulting from any calculations on the Common Securities will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or

 

A-2-3

--------------------------------------------------------------------------------


 

.0987655), and all dollar amounts used in or resulting from such calculation
will be rounded to the nearest cent (with one-half cent being rounded upward)).

 

Except as otherwise described below, Distributions on the Common Securities will
be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on March 17, June 17, September 17 and December 17
of each year (or if such day is not a Business Day, then the next succeeding
Business Day), commencing on December 17, 2003. The Debenture Issuer has the
right under the Indenture to defer payments of interest on the Debentures, so
long as no Indenture Event of Default has occurred and is continuing, by
extending the interest payment period for up to 20 consecutive quarterly periods
(each an “Extension Period”) at any time and from time to time on the
Debentures, subject to the conditions described below, during which Extension
Period no interest shall be due and payable.  During any Extension Period,
interest will continue to accrue on the Debentures, and interest on such accrued
interest will accrue at an annual rate equal to the Distribution Rate in effect
for each such Extension Period, compounded quarterly from the date such interest
would have been payable were it not for the Extension Period, to the extent
permitted by law (such interest referred to herein as “Additional Interest”). No
Extension Period may end on a date other than a Distribution Payment Date.  At
the end of any such Extension Period, the Debenture Issuer shall pay all
interest then accrued and unpaid on the Debentures (together with Additional
Interest thereon); provided, however, that no Extension Period may extend beyond
the Maturity Date.  Prior to the termination of any Extension Period, the
Debenture Issuer may further extend such period, provided that such period
together with all such previous and further consecutive extensions thereof shall
not exceed 20 consecutive quarterly periods, or extend beyond the Maturity Date.
Upon the termination of any Extension Period and upon the payment of all accrued
and unpaid interest and Additional Interest, the Debenture Issuer may commence a
new Extension Period, subject to the foregoing requirements. No interest or
Additional Interest shall be due and payable during an Extension Period, except
at the end thereof, but each installment of interest that would otherwise have
been due and payable during such Extension Period shall bear Additional
Interest.  During any Extension Period, Distributions on the Common Securities
shall be deferred for a period equal to the Extension Period.  If Distributions
are deferred, the Distributions due shall be paid on the date that the related
Extension Period terminates, to Holders of the Securities as they appear on the
books and records of the Trust on the record date immediately preceding such
date. Distributions on the Securities must be paid on the dates payable (after
giving effect to any Extension Period) to the extent that the Trust has funds
available for the payment of such distributions in the Property Account of the
Trust. The Trust’s funds available for Distribution to the Holders of the
Securities will be limited to payments received from the Debenture Issuer.

 

The Common Securities shall be redeemable as provided in the Declaration.

 

A-2-4

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers this Common Security
Certificate to:

 

 

 

(Insert assignee’s social security or tax identification number)

 

 

 

(Insert address and zip code of assignee) and irrevocably appoints

 

 

 

agent to transfer this Common Security Certificate on the books of the Trust. 
The agent may substitute another to act for him or her.

 

Date:

 

 

 

Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Common Security
Certificate)

 

Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Common Security
Certificate)

 

Signature Guarantee(2)

 

--------------------------------------------------------------------------------

(2) Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

 

A-2-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SPECIMEN OF INITIAL DEBENTURE

 

(See Document No. 17)

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PLACEMENT AGREEMENT

 

(See Document No. 1)

 

C-1

--------------------------------------------------------------------------------
